Exhibit 10.4

 

[****] = Certain confidential information contained in this document has been
omitted because it is both not material and would be competitively harmful if
publicly disclosed.

Execution Version

AMENDED AND RESTATED KNOW-HOW

LICENSE AND SUPPLY AGREEMENT

by and between

JANSSEN PHARMACEUTICALS, INC.

And

NORDMARK ARZNEIMITTEL GMBH & CO. KG

 

 








 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS


3

 

 

 

2.

GRANT OF RIGHTS


12

 

 

 

 

2.1

Know-How License


12

 

2.2

Trademark License


12

 

2.3

Process and Mechanism


12

 

2.4

No Further Rights


13

 

2.5

Acknowledgement Regarding Ownership


13

 

 

 

 

3.

SUPPLY AND PURCHASE OBLIGATIONS


13

 

 

 

 

3.1

Agreement to Purchase and Supply


13

 

3.2

Exclusivity of Supply


13

 

3.3

Minimum Order Quantity


13

 

 

 

 

4.

FORECASTS AND PURCHASE ORDERS


14

 

 

 

 

4.1

Supply Forecasts


14

 

4.2

Purchase Orders


15

 

4.3

Intermediate Product Variation


15

 

4.4

Purchase Order Confirmation and Rejection


15

 

4.5

Exemption Clause


16

 

4.6

Efforts to Supply


16

 

4.7

Changes to Pending Purchase Orders


16

 

4.8

Order Cancellation


17

 

4.9

Forms


18

 

 

 

 

5.

PERMITS; DMF(S) AND CGMP; COMPLIANCE


18

 

 

 

 

5.1

Manufacturing Permits


18

 

5.2

Regulatory Approvals, DMF


18

 

5.3

Compliance


18

 

5.4

Environmental, Safety and Industrial Hygiene


18

 

 

 

 

6.

SUPPLY COST AND PAYMENT


19

 

 

 

 

6.1

Legacy Product Supply Price


19

 

6.2

Advanced Product Supply Price


19

 

6.3

Supply Price Adjustment


19

 

6.4

Cost Improvements


19

 

6.5

Invoicing


19

 

6.6

Payment Disputes


20

 

6.7

Payment Terms


20

 

6.8

Witholding Tax


20

 

6.9

Default in Payment Obligations


20

 





i




 

 

TABLE OF CONTENTS

 

 

(continued)

 

 

 

 

Page

 

 

 

 

7.

DELIVERY OF CONTRACTED PRODUCT


20

 

 

 

 

7.1

Delivery Terms


20

 

7.2

Shipment


20

 

7.3

Wooden Pallets


21

 

7.4

Quantity Check


21

 

7.5

Short Delivery


21

 

7.6

Late Delivery


21

 

 

 

 

8.

QUALITY AGREEMENT; NON-CONFORMING CONTRACTED PRODUCTS; DEFECTS


22

 

 

 

 

8.1

Quality Agreement


22

 

8.2

Product Conformity


22

 

8.3

Latent Defect


24

 

8.4

Remedies for Non-Conforming Contracted Product


24

 

8.5

Product Assay Release Limits


25

 

8.6

[****]


26

 

 

 

 

9.

INSPECTIONS AND AUDITS


26

 

 

 

 

9.1

Manufacturing


26

 

9.2

cGMP Audits


26

 

9.3

Environmental, Health and Safety Audit


26

 

9.4

Testing


26

 

9.5

Stability Testing


27

 

9.6

Quality Review


27

 

9.7

Canadian Biologic Review


27

 

 

 

 

10.

PRODUCT CHANGES


27

 

 

 

 

10.1

Changes in Manufacturing


27

 

10.2

Equipment Expenses


28

 

 

 

 

11.

PRODUCT COMPLAINTS, ADVERSE EVENTS AND RECALLS


28

 

 

 

 

11.1

Customer Complaints and Adverse Events


28

 

11.2

Recalls


28

 

 

 

 

12.

REPRESENTATIONS AND WARRANTIES; DISCLAIMER


29

 

 

 

 

12.1

Mutual Representations


29

 

12.2

Nordmark Warranties and Covenants


29

 

12.3

Janssen Warranties and Covenants


31

 





ii




 

 

TABLE OF CONTENTS

 

 

(continued)

 

 

 

 

Page

 

 

 

 

13.

INDEMNIFICATION; LIMITATION OF LIABILITY


32

 

 

 

 

13.1

Janssen Indemnification


32

 

13.2

Nordmark Indemnification


32

 

13.3

Indemnitee Obligations


33

 

13.4

Limitation of Liability and Indemnification Obligation


33

 

13.5

Waiver of Subrogation


35

 

13.6

Waiver of Recovery


35

 

13.7

Limitation of Nordmark Liability in Relation to (I) Importation, Marketing,
Promotion and Sale of the Contracted Products, and Filing and Maintenance of the
Marketing Authorizations, and (II) Subcontractors and Suppliers


35

 

 

 

 

14.

INSURANCE


36

 

 

 

 

14.1

Insurance


36

 

14.2

No Limitation


36

 

 

 

 

15.

CONFIDENTIALITY


36

 

 

 

16.

TERM AND TERMINATION


38

 

 

 

 

16.1

Initial Term


38

 

16.2

Termination for Breach


38

 

16.3

Janssen Termination


40

 

16.4

Termination due to Termination or Expiration of the Allergan-Janssen License
Agreement or the CSA


40

 

16.5

Temrination due to Insolvency


40

 

16.6

Effects of Termination


41

 

16.7

No Partial Termination


42

 

 

 

 

17.

Regulatory


43

 

 

 

 

17.1

Regulatory Approvals


43

 

17.2

Regulatory Authority Inspections


43

 

 

 

 

18.

FORCE MAJEURE; DISASTER RECOVERY


44

 

 

 

 

18.1

Force Majeure


44

 

18.2

Disaster Recovery


44

 

 

 

 

19.

NOTICES


44

 

 

 

20.

FOREIGN CORRUPT PRACTICES ACT


45

 

 

 

 

20.1

Foreign Corrupt Practices Act


45

 





iii




 

TABLE OF CONTENTS

 

 

(continued)

 

 

 

 

Page

 

 

 

 

21.

GOVERNING LAW AND ARBITRATION


45

 

 

 

22.

EXPEDITED DISPUTE RESOLUTION


45

 

 

 

23.

ASSIGNMENT; SUBCONTRACTING


46

 

 

 

 

23.1

Assignment


46

 

23.2

Subcontractors


47

 

 

 

 

24.

RECORDS RETENTION


47

 

 

 

25.

ALLIANCES


48

 

 

 

26.

ENTIRE AGREEMENT


48

 

 

 

27.

SEVERABILITY


48

 

 

 

28.

WAIVER AND MODIFICATION OF AGREEMENT


48

 

 

 

29.

INTERPRETATION; HEADINGS


48

 

 

 

30.

RELATIONSHIP OF THE PARTIES


49

 

 

 

31.

SURVIVAL


49

 

 

 



iv




 

AMENDED AND RESTATED KNOW-HOW LICENSE AND SUPPLY AGREEMENT

This Amended and Restated Know-How License and Supply Agreement (“Agreement”) is
made effective as of the 3rd day of November, 2017 (“Effective Date”) by and
between Janssen Pharmaceuticals, Inc., a corporation formed under the laws of
Pennsylvania with offices at 1125 Trenton-Harbourton Road, Titusville, New
Jersey 08650 (“Janssen”), and Nordmark Arzneimittel GmbH & Co. KG, a company
incorporated under the laws of Germany, with offices at Pinnauallee 4, 25436
Uetersen, Germany (“Nordmark”). Janssen and Nordmark may each be referred to
herein individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Knoll AG, located in Ludwigshafen, Germany (“Knoll”) and McNeilab, Inc.
(“McNeilab”), located in Spring House, Pennsylvania 19477, predecessor in
interest to Janssen, entered into a Know-How License and Supply Agreement
effective July 15, 1987, regarding supply of the pharmaceutical product
containing Pancrelipase, as amended by the Amendment to Know-How License and
Supply Agreement between Knoll and McNeilab dated July 8, 1988, (collectively,
the “Prior Agreement”);

WHEREAS, in 1975 BASF AG (“BASF”) acquired Knoll, located in Ludwigshafen,
Germany, and Knoll became a wholly owned subsidiary of BASF;

WHEREAS, prior to January 1, 1997, Nordmark Arzneimittel GmbH was a wholly owned
subsidiary of Knoll;

WHEREAS, on January 1, 1997, Nordmark Arzneimittel GmbH was liquidated and
became Knoll’s production site, Uetersen (“Site Uetersen”);

WHEREAS, prior to [****] and/or [****] and/or [****] had developed know-how
related to the [****];

WHEREAS, effective March 1, 2001, Abbott Laboratories acquired Knoll;

WHEREAS, simultaneously to Abbott Laboratories acquiring Knoll, and effective
March 1, 2001, Site Uetersen was spun off in a management buy-out as the
separate and independent company Nordmark;

WHEREAS, prior to Abbott Laboratories acquiring Knoll, Knoll had requested
Janssen’s agreement to transfer the Prior Agreement including all its rights and
obligations to newly formed Nordmark and did receive written confirmation for
such transfer from Janssen on March 21, 2001 (“Assignment Letter” as attached in
Exhibit A);

WHEREAS, in such [****] and [****] agreed in writing that [****] shall remain
entitled [****];

WHEREAS, after [****] but prior to the [****] developed and generated [****];

WHEREAS, after [****] but prior to the [****] developed and introduced [****];










 

WHEREAS, on [****] and [****] signed an agreement [****] in order to clarify
[****] shall be construed to have caused the [****] including, but not limited
to, [****]; provided, however, that [****] remains entitled to [****];

WHEREAS, on April 12, 2010, the FDA (as defined below) approved NDA-22523,
submitted by Janssen, for the use of PANCREAZE (pancrelipase) Delayed-Release
Capsules for the treatment of exocrine pancreatic insufficiency due to cystic
fibrosis or other conditions in the USA (as defined below);

WHEREAS, in such approval, the FDA deferred requirement for development by
Janssen of an age appropriate formulation for PANCREAZE (pancrelipase)
Delayed-Release Capsules to allow for dosing to the youngest, lowest weight
pediatric patients, including infants;

WHEREAS, [****] and [****] entered into a [****] regarding the use of [****] in
the development of [****];

WHEREAS, [****] and [****] entered into a [****] regarding services related to
the development of [****];

WHEREAS, on March 7, 2014, the FDA approved Janssen’s sNDA for Pancreaze 2600
which is an age appropriate formulation for PANCREAZE (pancrelipase)
Delayed-Release Capsules to allow for dosing to the youngest, lowest weight
pediatric patients, including infants;

WHEREAS, patents and patent applications of Allergan Pharmaceuticals
International Ltd, Allergan plc and/or any of their Affiliates (collectively,
“Allergan”) related to Pancrelipase and Products (as defined below) were granted
and/or filed to/by Allergan and/or claim a priority date prior to October 1,
2015 in the USA and the rest of the world (the “Allergan Patents”);

WHEREAS, on October 1, 2015 Allergan and Janssen concluded a certain license
agreement (the “Allergan-Janssen License Agreement”), according to which Janssen
has the right under the Licensed Patents (as such term is defined in the
Allergan-Janssen License Agreement) (i) to Manufacture and to have Manufactured
Licensed Products (as such term is defined in the Allergan-Janssen License
Agreement) outside the USA and Canada solely for importation, use and sale in
the USA and Canada, and (ii) to Manufacture, use, offer for sale, import and/or
sell Licensed Products (as such term is defined in the Allergan-Janssen License
Agreement) in the USA and Canada;

WHEREAS, on October 1, 2015 Allergan and Nordmark concluded a certain
cooperation and settlement agreement (the “CSA”), pursuant to which [****] and
[****] and its Affiliates and any Third Party to which [****] transfer, assign,
sell, out-license or otherwise grant fully or partly certain [****], supply
[****] and/or import for the benefit of [****], (ii) to generate and supply
[****] in the rest of the world such [****],

WHEREAS, the CSA also provides that, until the earlier of the expiration of the
last of the Allergan Patents or the termination of the Allergan-Janssen License
Agreement, Allergan grants (amongst others) Nordmark and its Affiliates, Legal
Successors (as defined below) and Partial Successors (as defined below) a
license under the Allergan Patents (i) to sell to [****],





2




 

supply to [****] and/or import for the benefit of [****], (ii) to generate and
supply [****] in the rest of the world such [****] (together the
“Allergan-Nordmark License”);

WHEREAS, to facilitate Janssen’s (i) satisfaction of a FDA imposed
post-marketing requirement for a new pediatric dosage formulation under 21 USC §
355(c) of its pancrelipase-containing drug product and subsequent
commercialization of such formulation and (ii) subsequent reformulation and
commercialization of currently commercialized PANCREAZE® products, Janssen
desires to obtain from Nordmark, and Nordmark is willing to grant to Janssen,
certain exclusive (as set forth in Section 2.1) rights under the Licensed
Know-How (as defined below), and Janssen desires to purchase from Nordmark and
Nordmark is willing to sell to Janssen the Contracted Products (as defined
below), and the terms and conditions set forth herein;

WHEREAS, Nordmark is in the business of making and selling the Contracted
Products, and Janssen would like to purchase the Contracted Products from
Nordmark pursuant to the terms of this Agreement; and

WHEREAS, Nordmark and Janssen now desire to enter into this Agreement in order
to amend and restate the Prior Agreement as set forth herein and provide for the
supply of the Contracted Products pursuant to the terms and conditions set forth
herein.

NOW,  THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties agree as follows:

1.         DEFINITIONS

As used in this Agreement, the following words and phrases shall have the
following meanings:

[****]

 “Acceptance” has the meaning set forth in Section 8.2.

“Achievement Date” has the meaning set forth in Section 6.2.

“Advanced Product” means any Product that cumulatively fulfills all of the
following conditions:

[****]

“Advanced Supply Prices” has the meaning set forth in Section 6.2.

“Affiliate” of a Party hereto means any entity that controls or is controlled by
such Party, or is under common control with such Party. For purposes of this
definition, an entity shall be deemed to control another entity if it owns or
controls, directly or indirectly, at least fifty percent (50%) of the voting
equity of another entity (or other comparable ownership interest) or has the
right to control and direct the management of the entity.

“Agreement” has the meaning set forth in the Recitals.





3




 

“Allergan” has the meaning set forth in the Recitals.

“Allergan-Janssen License Agreement” has the meaning set forth in the Recitals.

“Allergan-Nordmark License” has the meaning set forth in the Recitals.

“Allergan Patents” has the meaning set forth in the Recitals.

“Annual Maximum Order Quantity” has the meaning set forth in Section 4.1(c).

“Annual Minimum Order Quantity” has the meaning set forth in Section 3.3.

“Annual Product Review” has the meaning set forth in Section 9.6.

“Anti-Corruption Laws” has the meaning set forth in Section 20.1.

“API” means active pharmaceutical ingredient.

“Apparent Defect” has the meaning set forth in Section 8.2.1.

“Assignment Letter” has the meaning set forth in the Recitals.

“Bankruptcy Code” has the meaning set forth in Section 16.5.

“Base Prices” has the meaning set forth in Exhibit F.

“BASF” has the meaning set forth in the Recitals.

“Batch” means a specific quantity of any Contracted Product comprising a number
of Units (as defined below) mutually agreed upon between the Parties, and that
(i) is intended to have uniform character and comply to Quality (as defined
below), and (ii) is Manufactured according to a single Purchase Order (as
defined below) during the same cycle of Manufacturing.

“Bulk Product” means drug product in the pharmaceutical form of capsules filled
with MFT (as defined below) and as set forth in Exhibit C and Exhibit D.

“Business Day” means a day other than a Saturday, Sunday or a day on which banks
in the USA or Germany are authorized or obligated by Law to close.

“Calendar Month” means a financial month based on the J&J Universal Calendar
(the “J&J Universal Calendar”), a copy of which for the year 2017 is attached as
Exhibit K and a copy of which prior to the beginning of each such year for
succeeding years shall be provided to Nordmark); provided,  however, that (i)
the first Calendar Month under this Agreement shall extend from the Effective
Date until the last day of the first Calendar Month of the Term (as defined
below) and (ii) the last Calendar Month under this Agreement shall extend from
the first day of such Calendar Month until the last day of the Term.

“Calendar Quarter” means a financial quarter based on the J&J Universal Calendar
(the “J&J Universal Calendar”); provided,  however, that (i) the first Calendar
Quarter under this





4




 

Agreement shall extend from the Effective Date until the last day of the first
Calendar Quarter of the Term (as defined below) and (ii) the last Calendar
Quarter under this Agreement shall extend from the first day of such Calendar
Quarter until the last day of the Term.

“Calendar Year” means a calendar year based on the J&J Universal Calendar;
provided,  however, that (i) the first Calendar Year under this Agreement shall
extend from the Effective Date until the last day of the first Calendar Year of
the Term (as defined below) (ii) the last Calendar Year under this Agreement
shall extend from the first day of such Calendar Year until the last day of the
Term.

“Certificate of Analysis” means a document identified as such, signed or
released by a Person qualified to sign or release such document in accordance
with cGMP (as defined below) and provided by Nordmark to Janssen in respect of
the applicable Contracted Product that sets forth the analytical test results
for each specified Contracted Product against the applicable Product
Specification (as defined below) delivered to Janssen under this Agreement.

“Certificate of Compliance” means a document identified as such, signed or
released by a Person qualified to sign or release such document in accordance
with cGMP and provided by Nordmark to Janssen in respect of the applicable
Contracted Product that sets forth the conformity of (i) such Contracted Product
with the applicable Marketing Authorization (as defined below) for such
Contracted Product as provided for by Janssen to Nordmark according to EU GMP
Guide Part I Annex 16; and (ii) of the Manufacture of such Contracted Product
with cGMP.

“Compound” means Pancrelipase [****].

“Concerned Party” has the meaning set forth in Section 22.1.

“Confidential Information” means all information, data and/or know-how that
relates to any Contracted Product or the technology, marketing strategies or
business of the disclosing Party or its Affiliates (whether disclosed prior to
or subsequent to the Effective Date, and whether disclosed in writing,
electronically, orally, visually or by any other means) and that is disclosed in
connection with this Agreement by either Party (or any of its Affiliates),
including Janssen Confidential Information and Nordmark Confidential Information
(as defined below), as applicable. For clarity, Confidential Information shall
include all confidential information protected under Section 6.9 of the Prior
Agreement.

“Contracted Products” means all Legacy Products and all Advanced Products.

“Costs” shall mean:

     costs for (i) [****] and (ii) [****]

     costs of any [****] as follows: costs (i) [****], (ii) [****], (iii)
[****], (iv) [****], (v) [****],  (vi) [****] and

     costs for [****].





5




 

[****]

[****]

“Covered Matters” means such matters that may be resolved by an Expert or Expert
Panel in the event the Parties are unable to reach a resolution, as explicitly
set forth in Sections 4.4, 6.3, 8.2.3, 8.4, 10.1.2, 10.2, 16.6.1, 16.6.4 and
16.6.5 in accordance with a mechanism as set forth in Section 22.

[****]

“CSA” has the meaning set forth in the Recitals.

“Current Good Manufacturing Practices” or “cGMP” means (i) the good
manufacturing practices required by the FDA and set forth in the FD&C Act or FDA
regulations (including without limitation 21 CFR §§ 210 and 211), in effect at
any time during the Term of this Agreement, for the Manufacturing and testing of
pharmaceutical materials as applied solely to Contracted Products; and (ii) the
corresponding requirements of each applicable Regulatory Authority (as defined
below).

“Defect” means any deviation of any Contracted Product from Quality and
“Defective” shall have a corresponding meaning. The Parties expressly agree that
the Contracted Product shall not be considered to have a Defect (or to be
Defective) for the purposes of this Agreement, if the Contracted Product has
been Manufactured and tested in full compliance with Quality.

“Delivery Date” means the date that a Contracted Product is made available by
Nordmark for pick-up by a common carrier designated by Janssen.

“DMF” means the Drug Master File for Compound owned, held and as filed by
Nordmark or its Affiliates with (i) the FDA in the USA (US-DMF-7090) and (ii)
Health Canada (as defined below) in Canada (DMF 2013-089).

“Effective Date” has the meaning set forth in the Recitals. “EFT” means
electronic funds transfer.

“Expert” has the meaning set forth in Section 22.2.

“Expert Panel” has the meaning set forth in Section 22.3.

“Facility” means Nordmark’s facility located at Pinnauallee 4, 25436 Uetersen,
Germany and, subject to Janssen’s prior written approval, such other facilities
used by Nordmark in the Manufacture, packaging and storage of any Contracted
Product or Raw Materials (as defined below).

“FDA” means the U.S. Food and Drug Administration or any successor entity
thereto.

“FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as may be amended
from time to time.





6




 

“Firm Period” has the meaning set forth in Section 4.1(a).

“Force Majeure Event” has the meaning set forth in Section 18.1.

“Governing Law” has the meaning set forth in Section 21.1.

“Governmental Authority” means any applicable government authority, court,
tribunal, arbitrator, agency, department, legislative body, commission or other
instrumentality of any government in the Territory and Germany.

“Health Canada” means the Canadian federal government department established
pursuant to the Department of Health Act (Canada), as amended, or any successor
entity thereto.

“Initial Term” has the meaning set forth in Section 16.1.

“Insurance Year” means the Calendar Year.

“Insured Incident” means any damage or indemnification claim made against
Nordmark in writing by Janssen or any Third Party for Costs [****].

“Intellectual Property Rights” has the meaning set forth in Section 2.4.

“Intermediate Product” means MFT and as set forth in Exhibit C and Exhibit D.

“[****] Release Limit” has the meaning set forth in Section 8.5.

“Janssen” has the meaning set forth in the Recitals.

“Janssen Confidential Information” has the meaning set forth in Section 15.2.

[****]

“Janssen Successors” has the meaning set forth in the Recitals.

“Janssen Trademarks” means the proprietary mark(s) for Contracted Products owned
by Janssen or one of its Affiliates set forth in Exhibit L.

“J&J Universal Calendar” has the meaning set forth in the definition of Calendar
Month.

“Knoll” has the meaning set forth in the Recitals.

“Know-How License” has the meaning set forth in Section 2.1.

“Late Delivery” has the meaning set forth in Section 7.6.

“Latent Defect” has the meaning set forth in Section 8.3.

“Law” means any and all laws, statutes, regulations, rules, directives, orders,
judgments, injunctions, ordinances or other binding requirements of any kind
having the effect of law





7




 

promulgated by any Governmental Authority within the applicable jurisdiction
(including cGMP, any binding Regulatory Authority guidance documents pertaining
to manufacturing and quality control practice) and any legal obligation to a
Governmental Authority to which either Party is subject (e.g. a corporate
integrity agreement or settlement agreement with a Governmental Authority).

“Lead Time” means a time period of [****] in advance of any requested Delivery
Date, by which a Purchase Order must be placed by Janssen to Nordmark for
Nordmark to be obliged to deliver any Contracted Product by such Delivery Date
under this Agreement.

“Legacy Product” means any Product that is not an Advanced Product that
cumulatively fulfills all of the following conditions:

[****]

“Legacy Supply Prices” has the meaning set forth in Section 6.1.

“Legal Successor” shall mean, with respect to a Party: (a) any Third Party
which, always and in each case subject to the terms of Section 23, acquires, is
assigned or otherwise receives after the Effective Date all of a Party’s right,
title and interest to its business related to the Contracted Products, as
applicable, worldwide; (b) any Third Party (or group of Third Parties acting in
concert) which acquires or otherwise becomes the beneficial owner of all of the
equity or voting interests of such Party after the Effective Date; and (c) any
entity resulting from such Party consolidating with or merging into another
corporation or entity after the Effective Date, or from any other corporation or
entity consolidating with or merging into such Party after the Effective Date,
in the case of each of (a) through (c) above irrespective whether by law or by
contract and irrespective by which kind of transaction or legal form.

[****]

“Licensed Know-How”  [****].

“Licensed Know-How Fee”  [****].

“Manufacture” means all activities related to the manufacturing of any
Contracted Product, or Compound including: manufacturing for clinical use or
commercial sale; in-process and finished Contracted Product testing,
fill/finish, labeling and packaging; release of any Contracted Product; quality
assurance activities related to manufacturing and release of any Contracted
Product; ongoing stability tests; and regulatory activities related to any of
the foregoing. Each of Manufacturing and Manufactured shall have a corresponding
meaning.

“Marketing Authorization” means marketing authorization for any Contracted
Product owned, held and as filed by Janssen or its Affiliates with (i) the FDA
in the USA, and (ii) Health Canada in Canada by Janssen or its Affiliates or the
equivalent filings in any other country outside of the USA.

“Master Batch Record” means a formal set of instructions for the Manufacturing
of each Contracted Product to be Manufactured hereunder.





8




 

“McNeilab” has the meaning set forth in the Recitals.

“MFT” means drug product in the pharmaceutical form of microfilm tablets.

[****]

[****]

“MSA” has the meaning set forth in the Recitals.

“New Nordmark Know-How” means all proprietary or confidential verbal and written
information owned by Nordmark concerning the Contracted Products [****].

“Non-Binding Period” has the meaning set forth in Section 4.1(a).

“Non-Force Majeure Party” has the meaning set forth in Section 18.1.

“Nordmark” has the meaning set forth in the Recitals.

“Nordmark Confidential Information” has the meaning set forth in Section 15.1.

“Nordmark Liability Caps” means: (i) with respect to Costs for destruction and
replacement of Contracted Product, in particular – but not limited to costs for
transportation of replacement Contracted Product, the lesser of [****] Euros per
Insured Incident and [****] Euros per Insurance Year; (ii) with respect to Costs
of a Recall, the lesser of [****] Euros per Insured Incident and [****] Euros
per Insurance Year; and (iii) with respect to Costs for claims for personal
injury or death, the lesser of [****] Euros per Insured Incident and [****]
Euros per Insurance Year; provided, however, that the foregoing shall not limit
Nordmark’s liability under this Agreement for liabilities arising from (i)
fraud, fraudulent misrepresentation or willful misconduct (“Vorsatz”) by
Nordmark or (ii) Nordmark’s internal or external expenses in respect of the
Manufacture of replacement Contracted Products (other than with respect to Costs
for destruction and transportation as expressly described above).

“Nordmark Property” has the meaning set forth in Section 13.6.

“Nordmark SOPs” means Nordmark’s standard operating procedures.

[****]

“Pancrelipase” means the API extracted from porcine pancreas including one or
more of protease, amylase and lipase, and can be in the form of, but not limited
to pancreatin powder Ph. Eur., pancreatin powder USP, pancrelipase powder
according to the according USP monograph and pancreatin pellets (USP and
Ph.Eur.).

“Partial Successor” shall mean a Third Party which, always and in each case
subject to the terms of Section 22, acquires, is assigned or otherwise receives
from a Party after the Effective Date all of such Party’s right, title and
interest to all or certain of the Contracted Products, as





9




 

applicable, within a specific geographic territory only, but not worldwide,
irrespective whether by law or by contract and irrespective by which kind of
transaction or legal form.

“Party” and “Parties” has the meaning set forth in the Recitals.

“Person” means an individual, a limited liability company, a joint venture, a
corporation, a partnership, an association, a trust, a division, an
unincorporated organization, or an operating group of any of the foregoing or
any other entity or organization, whether governmental or otherwise.

“Pre-March 1, 2001 Pancreatin Know-How” has the meaning set forth in the
Recitals. “Prior Agreement” has the meaning set forth in the Recitals.

“Product” means finished drug product containing Pancrelipase as API and
formulated into MFTs.

“Product Presentation” means each of the presentations of any Contracted Product
set forth in Exhibit C and Exhibit D, and as may be amended by the Parties from
time to time pursuant to Section 27.

“Product Specifications” means, with respect to each Contracted Product, the
specifications and testing to be performed for such Contracted Product, as set
forth in the product specifications referenced in (i) the Marketing
Authorizations of the Contracted Products in the Territory (as defined below) as
provided to Nordmark by Janssen; and (ii) Appendix VI of the Quality Agreement
(as defined below). [****] Release Limits. The Product Specifications may be
modified from time to time only by a written agreement of the Parties.

“Purchase Order” has the meaning set forth in Section 4.1(b).

“Quality” means any Contracted Product (i) in compliance to the applicable
Product Specifications (such compliance as set forth in the applicable
Certificate of Analysis), (ii) in compliance to the Marketing Authorization for
such Contracted Product as provided for by Janssen to Nordmark, and (iii)
Manufactured in compliance with cGMP (together (ii) and (iii) compliance as set
forth in the Certificate of Compliance).

“Quality Agreement” means the agreement between Janssen or its Affiliate and
Nordmark with an effective date of November 2, 2015 including any amendments,
attachments, appendices and exhibits thereto, entered into to specify the
quality assurance requirements and responsibilities of the Parties necessary for
the Manufacturing, supply and acceptance of the Contracted Product, as attached
hereto and incorporated herein by reference as Exhibit G.

“Raw Materials” means the materials and components required to Manufacture and
package the Contracted Products for use in the Territory in accordance with the
Product Specifications.

“Recall” has the meaning set forth in Section 11.2.

“Referral Notice” has the meaning set forth in Section 22.1.





10




 

“Referring Party” has the meaning set forth in Section 22.1.

“Regulatory Approval” means the technical, medical and scientific licenses,
registrations, authorizations and approvals (including marketing authorizations)
of all applicable Regulatory Authorities necessary for the commercial
Manufacture, distribution, marketing, promotion, offer for sale, use, import,
export and sale of a Contracted Product in a regulatory jurisdiction.

“Regulatory Authority” means any Governmental Authority in the Territory and
Germany regulating (i) the manufacture, importation, distribution, use and/or
sale of or the performance with respect to a Contracted Product or (ii) health,
safety or environmental matters generally.

“Release Executed Batch Record” means a Batch record that has been complied in
accordance with the Master Batch Record, reviewed and approved by the Nordmark
quality group.

“Renewal Term” has the meaning set forth in Section 16.1.

“Short Delivery” has the meaning set forth in Section 7.4.

“Site Uetersen” has the meaning set forth in the Recitals.

“Supply Forecast” has the meaning set forth in Section 4.1.

“Supply Prices” means either Legacy Supply Prices or Advanced Supply Prices, as
applicable.

“Supporting Materials” has the meaning set forth in Section 22.4.

“Tax” or “Taxes” means any federal, state, local, foreign, or other tax, fee,
levy, assessment, or other governmental charge, including without limitation,
income, franchise gross receipts, property, sales, use services, value added,
withholding, social security estimated, accumulated earnings, alternative or
add-on minimum, transfer, license, privilege, payroll, profits, capital stock,
employment, unemployment, excise, severance, stamp, occupancy, customs, or
occupation tax, including any interest, additions to tax and penalties in
connection therewith.

“Technology Transfer Assets” has the meaning set forth in Section 16.6.4.1.

“Technology Transfer” has the meaning set forth in Section 16.6.4.1.

“Term” has the meaning set forth in Section 16.1.

“Territory” means the USA and Canada.

“Third Party” means any Person other than Nordmark or Janssen or an Affiliate of
Nordmark or Janssen.

“Unit” means one individually packaged bottle of one hundred (100) Intermediate
Product MFT containing capsules, unless specified otherwise in Legacy Supply
Prices or Advanced Supply Prices.

“USA” means the United States of America and its territories, possessions and
commonwealths.





11




 

“Young Person” has the meaning set forth in Exhibit I.

2.          GRANT OF RIGHTS

2.1       Know-How License. Subject to the terms of this Agreement and in
particular, but not limited to, subject to the process and mechanism set out in
Section 2.3 and the last sentence of this Section 2.1 (i.e. the terms identified
“for clarify” hereafter), Nordmark hereby grants Janssen an exclusive,
royalty-free, non-transferable (except as permitted under Section 23.1) license
to use the Licensed Know-How during the Term within the Territory, solely for
the purposes of (i) filing, maintaining, amending, supplementing, or renewing
Regulatory Approvals owned by Janssen in the Territory for any Contracted
Product, and (ii) marketing and selling any Contracted Product in the Territory
(the “Know-How License”). For clarity, (a) no license is granted by Nordmark
under the Licensed Know-How to Janssen to Manufacture itself or have
Manufactured by Third Parties any Contracted Product or any other products, and
Janssen shall not use any of the Licensed Know-How to Manufacture itself or have
Manufactured by Third Parties any Contracted Product or any other products
(except as set forth in Section 16.6.4); (b) Janssen shall not sublicense the
Licensed Know-How to any Third Parties without the prior written consent of
Nordmark (except as set forth in Section 16.6.4); (c) [****]; (d) the Know-How
License does not include any rights or licenses in respect of the marketing,
sale or importation of Intermediate Product or Bulk Product in the Territory by
Janssen; and (e) the Know-How License shall not restrict Nordmark’s right to
grant a license under the Licensed Know-How to a Third Party inside or outside
the Territory with respect to any product (other than the Contracted Products),
including – but not limited to – with respect to [****], for any purpose
whatsoever, including – but not limited to – (i) to use the Compound in respect
of any product that is not a Contracted Product, and/or (ii) to use the Licensed
Know-How for (x) manufacturing, (y) filing, maintaining, amending, supplementing
or renewing regulatory approvals for any product that is not a Contracted
Product,, (z) marketing and selling any product that is not a Contracted Product
(including, but not limited to, medicinal products) whether or not containing
the Compound and whether or not in the same or comparable therapeutic area or
indication as the Contracted Products.

2.2       Trademark License. Janssen grants to Nordmark during the Term a
non-exclusive, royalty-free, non-transferable (except as permitted under Section
23.1) license to use Janssen Trademarks for the sole purpose of allowing
Nordmark to fulfill its responsibilities under this Agreement during the Term.
Nordmark shall only use the Janssen Trademarks as directed by Janssen and in a
manner consistent with the quality of products and services previously offered
under such Janssen Trademarks. Such license shall not be transferable in whole
or in part and shall immediately cease upon the early termination or expiration
of this Agreement. Janssen shall be solely responsible for selecting,
registering and enforcing Janssen Trademarks used to identify each Contracted
Product and, except as set forth herein, shall have sole and exclusive rights in
such Janssen Trademarks.

2.3       Process and Mechanism. No documents, submissions, written
communications or written responses that incorporate or include any Licensed
Know-how shall be filed to





12




 

any Regulatory Authority by Janssen without the prior written approval of
Nordmark, which approval shall not unreasonably be withheld, and decisions will
be made by Nordmark in a timely manner. Without limiting the generality of the
foregoing, if Nordmark fails to approve or disapprove in writing a request to
incorporate or include any Licensed Know-How in any regulatory filing within
thirty (30) Business Days of Janssen’s request, Nordmark shall be deemed to have
approved such request, unless Nordmark reasonably informs Janssen in writing
within such thirty (30) Business Day period that (i) more information is
necessary, or (ii) more time is needed, to make a decision, in such case the
Parties shall determine in good faith a mutually acceptable extension to such
thirty (30) Business Day period. No documents, submissions, communications or
responses that incorporate or include any Licensed Know-How which in accordance
with the first sentence of this Section were filed with any Regulatory Authority
by Janssen shall be made available by Janssen directly or indirectly to any
other Third Party other than such Regulatory Authority. In the event Janssen
requires material assistance from Nordmark with any regulatory filing, Nordmark
shall provide such assistance to Janssen under a mutually agreed Statement of
Work under the MSA.

2.4       No Further Rights. Except as otherwise provided in this Section 2, no
right, title, interest or license by Nordmark to Janssen is either granted or
implied under any trademark, patent, copyright, trade secrets, know-how and/or
any other intellectual property right (collectively, “Intellectual Property
Rights”) by (i) granting the Know-How License under Section 2.1, (ii) providing
certain know-how [****], (iii) disclosure by Nordmark in accordance with this
Agreement, and/or (iv) selling any Contracted Product to Janssen.

2.5       Acknowledgement Regarding Ownership. Janssen acknowledges that it is
not the owner of the Licensed Know-How or Nordmark’s Intellectual Property
Rights. Nordmark shall own the Licensed Know-How and all of its Intellectual
Property Rights regarding all deliverables created and/or Contracted Products
Manufactured by Nordmark in connection with the performance of Nordmark under
this Agreement.

3.          SUPPLY AND PURCHASE OBLIGATIONS

3.1       Agreement to Purchase and Supply. Subject to the terms and conditions
of this Agreement, Janssen shall purchase from Nordmark, and Nordmark shall
Manufacture and deliver to Janssen, any Contracted Products in accordance with
Sections 3.3 and 4 of this Agreement. Such Contracted Product shall be sold by
Janssen only in the Territory. Each Contracted Product sold hereunder shall
conform to the Product Specification for such Contracted Product. [****].

3.2       Exclusivity of Supply. Janssen shall purchase all of its requirements
of Contracted Products from Nordmark and shall not move the Manufacture of any
Contracted Product to a Janssen facility or a Third Party facility without
agreement in writing by Nordmark.

3.3       Minimum Order Quantity. The annual (per Calendar Year) minimum order
quantity of Contracted Products is equivalent to not less than [****] Batches
(Batch size [****]) of Intermediate Product (the “Annual Minimum Order
Quantity”). Janssen shall purchase





13




 

not less than the Annual Minimum Order Quantity per Calendar Year. For clarity,
the Annual Minimum Order Quantity may be met by purchasing individual Batches
that are comprised solely of Legacy Products, solely of Advanced Products or
combinations of both Legacy Products and Advanced Products. If, prior to the
conclusion of any Calendar Year, [****]. If the Purchase Orders do not reach at
least [****] of the Annual Minimum Order Quantity in each of [****], such
shortfall shall be considered a material breach and Nordmark may terminate the
Agreement with [****] written notice (without prejudice to Nordmark’s right to
claim the aforementioned compensation for the shortfall); provided, however,
that if a failure of Janssen to place Purchase Orders for amounts of Contracted
Products equal to at least [****] of the Annual Minimum Order Quantity is the
result of a Force Majeure Event, or the Parties otherwise agree in writing not
to count a failure of Janssen towards the [****] threshold described above, the
Parties shall not consider such failure for the purposes of determining
Nordmark’s rights and remedies set forth in this sentence.

4.         FORECASTS AND PURCHASE ORDERS

4.1       Supply Forecasts. Prior to the [****], Janssen shall provide Nordmark
a written forecast of its anticipated monthly requirements for each Contracted
Product for the next succeeding [****] (“Supply Forecast”). Each Supply Forecast
shall be binding on Janssen in accordance with the following:

(a)        Subject to Sections 4.3 and 4.5, Janssen shall be obligated to
purchase [****] of the quantity of any Contracted Product forecasted for each of
the [****] of each Supply Forecast (the “Firm Period”). The quantities of Units
of each Contracted Product forecasted for delivery in the [****] of such Supply
Forecast (the “Non-Binding Period”) shall be non-binding.

(b)        Subject to the Lead Time, Janssen shall place written Purchase Orders
for the quantities of each Contracted Product with Nordmark (each, a “Purchase
Order”) covered in the Firm Period of each Supply Forecast. Each Supply Forecast
shall be accompanied by a Purchase Order for the last month of the Firm Period
(if not previously delivered), such that each Purchase Order is delivered at
least [****] in advance of the Delivery Date specified therein.

(c)        In the event that Janssen fails to timely provide a Supply Forecast
as provided in this Section 4.1, Nordmark may, in its discretion, rely on
[****]. [****]. Janssen shall be bound [****] in accordance with Section 4.1(b),
and Nordmark shall be bound, subject to the following sentence, to accept
Purchase Orders for the Firm Period in accordance with Section 4.4. The
obligation to accept Purchase Orders for the Firm Period is subject to a [****]
(the “Annual Maximum Order Quantity”). For clarity, the Annual Maximum Order
Quantity may be met by purchasing individual Batches that are comprised solely
of Legacy Products, solely of Advanced Products or combinations of both Legacy





14




 

Products and Advanced Products. In case of higher quantities, Nordmark and
Janssen will agree on a prolonged Lead Time.

4.2       Purchase Orders. Each Purchase Order shall specify, subject to the
Annual Maximum Order Quantity, the quantities of Units of each Contracted
Product to be delivered, and, subject to the Lead Time, the proposed Delivery
Date and the delivery location(s) for such quantities of Units of each
Contracted Product. Subject to Sections 4.3 and 4.5, such Purchase Orders,
including quantities of each Contracted Products, shall be consistent with the
quantities set forth in the Firm Period of the applicable Supply Forecast and
otherwise in compliance with the terms set forth in this Section 4.

4.3       Intermediate Product Variation. It is agreed upon between the Parties
that (i) always full Intermediate Product Batches ([****]) are used in one (1)
production campaign and (ii) due to the fact that in relation to the Manufacture
all Contracted Products ([****]) are filled by mass according to the individual
lipolytic activities of the respective Intermediate Product ([****]) Batch, as a
consequence the resulting number of Units per such Intermediate Product Batch
([****]) may vary by [****]. Furthermore the Parties agree that (i) in case the
number of Units are lower than indicated in the respective Purchase Order, and
provided that such number of Units is not more than [****] than the number
indicated in the applicable Purchase Order, such lower number of Units will not
be considered as a Short Delivery and Janssen will only pay the Supply Price for
such lower number of Units to Nordmark, and (ii) in case the number of Units are
higher than indicated in the respective Purchase Order, and provided such number
of Units is not more than [****] than the number indicated in the applicable
Purchase Order, Nordmark will be allowed to ship such higher number of Units,
and Janssen will pay the Supply Price for such higher number of Units to
Nordmark. In the event, the number of Units is greater than [****] than the
number indicated in the applicable Purchase Order, Nordmark shall prior to
shipping such excess Units, notify Janssen of the amount of such excess Units,
and Janssen shall in its sole discretion approve or reject shipment of such
excess Units.

4.4       Purchase Order Confirmation and Rejection. Nordmark, in writing, shall
confirm, reject or otherwise respond to Janssen within [****] in accordance with
the terms of this Agreement. In the event Nordmark is unable to fulfill a
Purchase Order consistent with the quantities set forth in the Firm Period of
the applicable Supply Forecast or within the Delivery Date proposed by Janssen,
Nordmark shall notify Janssen immediately, but in any event no later than within
[****]. Nordmark shall not reject any Purchase Order that is consistent with the
applicable Supply Forecast provided in accordance with Section 4.1. For clarity,
Nordmark is not obligated to accept or agree to the Delivery Date proposed by
Janssen in the Purchase Order that does not reflect the Lead Time or exceeds the
Annual Maximum Order Quantity, provided that Nordmark shall use commercially
reasonable efforts to meet such Delivery Date in each case. For the avoidance of
doubt, nothing in this Section 4.4 shall limit the liability of Nordmark under
Section 7.5 of this Agreement with respect to its failure to supply the
quantities of Contracted Products specified in the Firm Period of the Supply
Forecast. Unless otherwise mutually agreed in writing by the Parties and subject
to Sections 4.3 and 4.5, Nordmark shall supply and deliver such quantities of
Contracted Product to Janssen as set forth in each confirmed





15




 

Purchase Order no later than [****] after the Delivery Date specified therein;
provided, however, that in the event of corrective actions agreed between the
Parties (i) Nordmark is not obligated to supply and deliver no later than [****]
after the Delivery Date specified in the Purchase Order, and (ii) the Parties
will agree in good faith a new Delivery Date. In case the Parties do not reach
agreement, each Party may refer the matter to the Expert or Expert Panel
pursuant to Section 22. A Purchase Order that has been confirmed by Nordmark may
not be cancelled by Janssen without the prior written consent of Nordmark.

4.5       Exemption Clause. It is agreed upon between the Parties that (i) in
case that in a production campaign of Intermediate Product [****] Batches where
no Intermediate Product [****] Batch is suitable for the Manufacture of the
[****] Legacy Products, or (ii) in case that in a production campaign of
Intermediate Product [****] Batches where no Intermediate Product [****] dry
Batch is suitable for the Manufacture of the [****] Advanced Products, Nordmark
will not be obliged to deliver any such [****] Legacy Product or [****] Advanced
Product on the Delivery Date as specified in the Purchase Order and any delivery
after the Delivery Date specified in the Purchase Order shall not be considered
a Late Delivery. Nordmark will inform Janssen [****] prior to any Bulk Product
production campaign whether there will be fractions of such Intermediate Product
[****] or Intermediate Product [****] Batches intended but unfit for the use in
the Manufacture of the according [****] Legacy Bulk Products and/or [****]
Advanced Bulk Product. Janssen agrees that Nordmark will be entitled to use the
remaining quantity of any such Intermediate Product [****] or Intermediate
Product [****] Batch for any other Legacy Product or Advanced Product at
Janssen’s discretion with respect to which of the Contracted Products the
remaining quantity is used, unless Janssen informs Nordmark in writing at least
[****] prior to the production campaign of the according Bulk Products that it
chooses to compensate Nordmark for unused Intermediate Product [****] or
Intermediate [****] dry material instead of converting it to any Contracted
Product. In that case Nordmark will discharge such unused Intermediate Product
[****] or Intermediate Product [****] material. Notwithstanding the foregoing,
Janssen shall be entitled to require Nordmark to produce new Intermediate
Product [****] in a quantity sufficient to Manufacture the [****] Legacy Bulk
Products and/or [****] Advanced Bulk Products designated in the applicable
Purchase Order using the commercially reasonable quickest possible way (but in
any event no later than [****] from Nordmark notifying Janssen of the
Intermediate Product [****] shortfall).

4.6       Efforts to Supply. From time to time, Janssen may submit Purchase
Orders for any Contracted Product in excess of the number of Units specified for
the same Calendar Month of the Firm Period in the most recent Supply Forecast.
Nordmark shall use all commercially reasonable efforts to Manufacture such
excess Units. In the event that Nordmark is unable to Manufacture such excess
Units by the Delivery Date specified in the applicable Purchase Order, Nordmark
shall provide Janssen with the best available Delivery Date for the excess
Units. A failure by Nordmark to provide such excess Units shall not be deemed a
breach by Nordmark of this Agreement or a failure to supply.

4.7       Changes to Pending Purchase Orders. Janssen may increase or decrease
the number of Units that it intends to purchase of a particular Contracted
Product using the Intermediate





16




 

Product [****] in a pending Purchase Order, provided that, any such increase or
decrease is offset by a corresponding increase or decrease in a different
Contracted Product using the Intermediate Product [****] such that Janssen is
still using up the entire quantity of the Intermediate Product [****] Batch it
was obligated to purchase under the original Purchase Order and such request to
increase or decrease the amount of Units is provided to Nordmark no later than
[****] Business Days prior to the Delivery Date for such Units; provided, that,
Nordmark shall consider in good faith decreasing such notice period at the
request of Janssen and shall use commercially reasonable efforts to fulfill
Janssen’s request to the extent Janssen is unable to provide notice to Nordmark
within such notice period. Nordmark shall consider in good faith, but shall have
no obligation to agree to, any other changes to pending Purchase Orders
requested by Janssen.

4.8       Order Cancellation.

4.8.1    Raw Materials. Janssen acknowledges and agrees that, in order for
Nordmark to meet its obligation to supply Contracted Products under this
Agreement, Nordmark must order Raw Materials in accordance with defined lead
times and any minimum order quantities imposed by Third Party vendors. Nordmark
shall be entitled to order, and shall maintain, quantities of Raw Materials
required to Manufacture those Contracted Products forecasted by Janssen for up
to the first [****] of the Supply Forecast so that Nordmark shall be able to
comply with Delivery Dates for all Purchase Orders and anticipated orders of any
Contracted Product; provided, however, that in relation to certain Raw Materials
set forth in Exhibit M, Nordmark shall be entitled to order, and shall maintain,
quantities of these Raw Materials according to the minimum order quantities as
also set forth in Exhibit M. Nordmark shall be responsible for, and shall
administer on a daily basis, the procurement of the Raw Materials in accordance
with the terms herein. Except as permitted by the Quality Agreement, Nordmark
shall not initiate any changes or make any substitutions to the Raw Materials or
to the Third Party vendors of the Raw Materials. Nordmark’s responsibilities in
connection with the purchasing and procurement of Raw Materials from the Third
Party vendors in accordance with the terms of this Agreement shall include:
ordering, purchasing, transportation, reception, inspection, release and storage
of Raw Materials. For clarity, according to the Quality Agreement, Janssen shall
be solely responsible for the qualification and monitoring of the following
suppliers: (i) the glass bottles [****], and (ii) the closures [****].

4.8.2    Reimbursement for Unused Raw Materials. To the extent Nordmark has
purchased Raw Materials in accordance with Section 4.8.1, but subsequent to such
purchase and prior to the conversion of any Raw Materials into any Contracted
Product, Janssen either cancels a Purchase Order or does not issue a Purchase
Order in accordance with the Firm Period of a Supply Forecast or informs
Nordmark that it no longer desires to have Nordmark use such Raw Materials in
any Contracted Product, Nordmark shall first use good faith efforts to utilize
such Raw Materials in other of Nordmark’s or its customers’ products or return
such Raw Materials to applicable Third Party vendors and receive a credit for
such purchase. If Nordmark is unable to utilize the Raw Materials in some





17




 

other aspect of its business and the Third Party vendor refuses to accept such
Raw Materials and provides Nordmark with a credit, then Nordmark shall invoice
Janssen for the cost of such Raw Materials within [****] days of Janssen
cancelling a Purchase Order or not issuing a Purchase Order in accordance with
the Firm Period of a Supply Forecast or informing Nordmark that it no longer
desires to have Nordmark use such Raw Materials in any Contracted Product and
Janssen [****]. After receipt of payment for such Raw Materials, Nordmark shall
destroy such Raw Materials, as directed by Janssen. Janssen shall reimburse
Nordmark for all reasonable and documented costs and expenses relating to the
destruction of such Raw Materials.

4.9       Forms. Subject to Section 4.2, in ordering or delivering any
Contracted Product, each Party may use its respective standard form of Purchase
Order, provided that nothing in those forms shall be construed to modify or
amend the terms and conditions of this Agreement. In the event of any conflict
between the terms and conditions of any such form and the terms and conditions
of this Agreement, the terms and conditions of this Agreement shall control.

5.          PERMITS; DMF(S) AND CGMP; COMPLIANCE

5.1       Manufacturing Permits. As of the Effective Date, Nordmark shall be
responsible for obtaining, at its expense, any licenses or permits and any
regulatory and government approvals, necessary to Manufacture each Contracted
Product, including all licenses and permits required for the operation of
Nordmark’s facilities. Janssen shall be solely responsible for satisfying the
FDA Establishment Fee in the USA and comparable fees in Canada as the holder of
the Marketing Authorizations in the Territory.

5.2       Regulatory Approvals, DMF. Nordmark, at its sole cost and expense,
shall file and shall maintain a valid DMF during the Term, all in accordance
with applicable Law. Nordmark shall provide Janssen with an access letter or
right of reference letter entitling Janssen to make continuing reference to the
DMF in connection with any regulatory filings made with respect to any
Contracted Product with a Regulatory Authority by Janssen. For clarity, the
filing, maintenance and associated costs thereof in respect of any other drug
master files referenced in any Janssen or Marketing Authorizations of a Third
Party shall not be the responsibility of Nordmark.

5.3       Compliance. Upon Janssen’s request, Nordmark shall provide a
Certificate of Analysis and a Certificate of Compliance with any shipment of any
Contracted Product delivered hereunder. All quantities of any Contracted Product
delivered to Janssen under this Agreement shall be Manufactured in accordance
with cGMP and conform to the Product Specification for such Contracted Product.

5.4       Environmental, Safety and Industrial Hygiene. With respect to all
environmental, safety and industrial hygiene matters related to Nordmark’s
activities provided for Janssen, Nordmark shall, at its expense (i) comply with
all applicable Law, (ii) inform Janssen promptly of any significant adverse
event (e.g., fires, explosions, accidental discharges), and (iii) implement any
corrective action which may be commercially





18




 

reasonably requested by Janssen within the time frame agreed between the Parties
(but in any event within a commercially reasonable period of time).

6.         SUPPLY COST AND PAYMENT

6.1       Legacy Product Supply Price. In consideration of the supply of any
Legacy Product by Nordmark to Janssen under the terms and conditions of this
Agreement, Janssen shall pay Nordmark the supply prices set forth in Exhibit E
(“Legacy Supply Prices”).

6.2       Advanced Product Supply Price. In consideration of the supply of any
Advanced Product by Nordmark to Janssen under the terms and conditions of this
Agreement, Janssen shall pay Nordmark the supply prices set forth in Exhibit F
(“Advanced Supply Prices”) plus a [****] (“Licensed Know-How Fee”) of the then
agreed and thus valid [****]; provided, however, that Nordmark agrees to [****]
(the “Achievement Date”). [****]. Unless otherwise mutually agreed to by the
Parties in writing, the Licensed Know-How Fee [****].

6.3       Supply Price Adjustment. The Supply Prices under this Agreement shall
be reviewed annually by the Parties beginning [****] prior to the end of each
Calendar Year. In connection with such pricing reviews, Nordmark shall produce
documentation as to the changes if any, in (i) the costs of [****] and (ii)
changes to the [****]. The Parties shall cooperate to determine whether such
changes affect Nordmark’s costs of Manufacturing each Contracted Product and, if
such changes are determined to affect such costs the Supply Price shall be
increased or decreased, as applicable to reflect such cost changes by an amount
mutually agreed upon by the Parties. The Parties agree that the proposed Supply
Price increase shall not exceed [****] of the then current Supply Price unless
Nordmark’s cost increase (including documented cost increases for Raw Materials)
exceeds [****]. Such Supply Price increases shall be applicable to any and all
Purchase Orders with a Delivery Date on or after January 1st of the Calendar
Year for which such Supply Price increase was mutually agreed upon by the
Parties. In case the Parties do not reach mutual agreement before January 1st of
such Calendar Year, each Party may refer the matter to the Expert or Expert
Panel pursuant to Section 22. The decision of the Expert or Expert Panel on the
Supply Price increases shall be binding, and the Supply Price increase
determined by the Expert or Expert Panel pursuant to Section 22 shall be
applicable to any and all Purchase Orders with the Delivery Date on or after
January 1st of the Calendar Year following the reference to the Expert or Expert
Panel (if the matter was referred to the Expert or Expert Panel before January
1st of such Calendar Year) or the concerned Calendar Year (if the matter was
referred after January 1st).

6.4       Cost Improvements. During the Term of this Agreement the Parties shall
work together to develop reasonable and implementable cost reduction projects
related to the Manufacture of any Contracted Product. The Parties shall allocate
any resulting cost savings between themselves, in pro rata proportion to the
financial investment made by each Party to recognize such cost improvements.

6.5       Invoicing. Nordmark shall invoice Janssen for Contracted Product on
the Delivery Date. Each invoice shall be payable by Janssen within [****] after
receipt of such invoice,





19




 

except for amounts disputed in good faith in accordance with Section 6.6. Any
undisputed payment due under this Agreement not received within [****] after
receipt of such invoice shall, at Nordmark’s option, bear interest at the lesser
of (i) the maximum rate permitted by Governing Law, or (ii) [****]. Janssen may
reject any invoice, if such invoice is sent to Janssen more than [****]; and
shall not be obligated to pay any amounts, including any pass-through expenses
or Taxes that otherwise would have been reimbursable in accordance with this
Agreement.

6.6       Payment Disputes. If Janssen in good faith believes that some portion
of the amount invoiced by Nordmark was in error, Janssen shall pay all
undisputed amounts when due and shall notify Nordmark in writing of its dispute
within thirty (30) days of receipt of the invoice, specifying in reasonable
detail the nature of the dispute and identifying the portion of the invoice that
is disputed. The Parties shall in good faith work together to promptly resolve
such dispute. Once such dispute is resolved, if additional payment is required
by Janssen, Nordmark shall issue Janssen a new invoice including if applicable
any interest according to Section 6.5 to be paid by Janssen in accordance with
Section 6.5 above.

6.7       Payment Terms. All amounts due under this Agreement shall be made by
EFT of [****] to an account designated in writing by Nordmark.

6.8       Withholding Tax. Janssen shall make all payments to Nordmark under
this Agreement [****]. Any Tax required to be withheld on amounts payable by
Janssen under this Agreement shall be [****]. Any such Tax required to be
withheld shall be an expense of and borne by [****]. If any such Tax is assessed
against and paid by [****]. The Parties shall cooperate with respect to all
documentation required by any taxing authority or reasonably requested by
[****].

6.9       Default in Payment Obligations. In addition to all other remedies
available to Nordmark in the event of a Janssen default, or if Janssen fails to
make payments as required hereunder (with the exception of those payments
involving a good faith disputed amount) [****], Nordmark may refuse all further
Purchase Orders until Janssen’s account is paid in full.

7.         DELIVERY OF CONTRACTED PRODUCT

7.1       Delivery Terms. Any Contracted Product shall be delivered to Janssen,
or to a location designated by Janssen in the Purchase Order, [****], by a
common carrier designated by Janssen in the Purchase Order, [****]. Nordmark
reserves the right to load and ship any Contracted Product during normal
business hours and per a mutually agreed upon shipment schedule.

7.2       Shipment. Nordmark shall pack all Contracted Products ordered
hereunder in a manner agreed upon by both Parties that is suitable for shipment,
sufficient to enable the Contracted Products to withstand the effects of
shipping, including handling during loading and unloading, and in compliance
with applicable shipment guidelines as outlined in the Quality Agreement.





20




 

7.3       Wooden Pallets. This clause applies to all Contracted Products and/or
materials shipped to Janssen or authorized locations on wooden pallets. Wooden
pallets shall be made from wood that is certified to be free of 2, 4,
6-tribromophenol (TBP) and any other form of phenol-based fungicide treatment,
and shall comply with the International Standards for Phytosanitary Measures
Publication No. 15, 2009 Revision (ISPM 15) for heat treatment only. While ISPM
15 currently provides for the use of Methyl Bromide (MB), the use of pallets
fumigated with Methyl Bromide is also prohibited. All wooden pallets shall
properly display that they meet the requirements with a specified mark as shown
in ISPM 15 Annex II. Failure to meet this requirement may lead to rejection of
Contracted Product shipments at Nordmark’s expense.

7.4       Quantity Check. Janssen shall be responsible for ensuring that the
Contracted Products are subjected to a quantity check following their arrival at
Janssen (or at the location designated by Janssen in the Purchase Order) and all
Contracted Products shall be deemed to have been delivered in the correct
quantity (i.e. no Short Delivery), unless within thirty (30) days of their
arrival at Janssen or at the location designated by Janssen in the Purchase
Order, Janssen has given notice in writing to Nordmark of the existence of a
shortage of the number of Units as indicated in the Purchase Order (after taking
into account [****] pursuant to Section 4.3) being found upon receipt of the
respective Contracted Products (“Short Delivery”), giving details of the Short
Delivery in question.

7.5       Short Delivery. In the event that Janssen notifies Nordmark in writing
with reference to this Section 7.5 of a Short Delivery and if Janssen’s claim is
confirmed, Janssen shall be entitled to require Nordmark to deliver those
quantities required to make up the Short Delivery using the commercially
reasonable quickest possible way (but in any event no later than [****] at
Janssen or at the location designated by Janssen in the Purchase Order from the
date of the receipt of the written Short Delivery notice) at Nordmark’s cost and
risk. The aforementioned rights and remedies are the sole and exclusive rights
and remedies of Janssen in case of Short Delivery and all other rights and
remedies are expressly excluded, unless Nordmark acted in gross negligence or
willful misconduct. Notwithstanding the foregoing, if more than [****] Short
Deliveries occur within a certain [****] period, then Janssen’s rights and
remedies in respect of any Short Delivery thereafter within such [****] period
shall not be limited by this Section 7.5 and such [****] or more Short
Deliveries occurring in the same [****] period may collectively be considered a
material breach of this Agreement and, provided that Nordmark acted culpably,
Janssen shall have the right to seek damages for any such Short Delivery not
cured by Nordmark pursuant to this Section 7.5; provided, however, that (i) if
Janssen has not notified Nordmark of such breach in writing at the latest by the
end of the [****] period following the occurrence of the [****] Short Delivery,
or (ii) in the event a Short Delivery is the result of a Force Majeure Event or
the Parties otherwise agree in writing to not count a Short Delivery towards the
[****] Short Delivery threshold described above, the Parties shall not consider
such Short Delivery for the purposes of determining Janssen’s rights and
remedies set forth in this sentence.

7.6       Late Delivery. Nordmark shall notify Janssen in writing with reference
to this Section 7.6 of any delivery that will occur later than [****] after the
Delivery Date specified in the applicable Purchase Order (“Late Delivery”).
Janssen shall also notify Nordmark in





21




 

writing with reference to this Section 7.6 of any delivery that actually occurs
later than [****] after the Delivery Date specified in the applicable Purchase
Order. Janssen shall be entitled to require Nordmark to deliver those quantities
required to make up the Late Delivery using the commercially reasonable quickest
possible way (but in any event no later than [****] at Janssen or at the
location designated by Janssen in the Purchase Order from the date of the
receipt of the written Late Delivery notice) at Nordmark’s cost and risk. For
any Late Delivery occurring more than [****] after the Delivery Date specified
in the applicable Purchase Order, Janssen shall receive a discount of [****] on
the then current Supply Prices. The aforementioned rights and remedies are the
sole and exclusive rights and remedies of Janssen in case of Late Delivery and
all other rights and remedies are expressly excluded, unless Nordmark acted in
gross negligence or willful misconduct. Notwithstanding the foregoing, if more
than [****] Late Deliveries occur within a certain [****], then Janssen’s rights
and remedies in respect of any Late Delivery thereafter within such [****]
period shall not be limited by this Section 7.6 and such [****] or more Late
Deliveries occurring in the same [****] period may collectively be considered a
material breach of this Agreement and, provided that Nordmark acted culpably,
Janssen shall have the right to seek damages for any such Late Delivery not
cured by Nordmark pursuant to this Section 7.6; provided, however, that (i) if
Janssen has not notified Nordmark of such breach in writing at the latest by the
end of the [****] period following the occurrence of the [****] Late Delivery,
or (ii) in the event a Late Delivery is the result of a Force Majeure Event or
the Parties otherwise agree in writing to not count a Late Delivery towards the
[****] Late Delivery threshold described above, the Parties shall not consider
such Late Delivery for the purposes of determining Janssen’s rights and remedies
set forth in this sentence. For the avoidance of doubt, the Parties expressly
agree that if the Parties have agreed on corrective actions as set forth in
Section 4.4 and Nordmark has not delivered within [****] after the Delivery Date
specified in the respective purchase order, this shall not be deemed a Late
Delivery.

8.          QUALITY AGREEMENT; NON-CONFORMING

CONTRACTED PRODUCTS; DEFECTS

8.1       Quality Agreement. The Parties have entered into a Quality Agreement
regarding the production by Nordmark of Contracted Products, which is attached
hereto and incorporated herein as Exhibit G. In the event of any conflict or
inconsistency between any term in this Agreement related to quality assurance
matters and any term of the Quality Agreement, the terms of the Quality
Agreement shall control.

8.2       Product Conformity. Within [****] from receipt of the Release Executed
Batch Record (if requested by Janssen), the Certificate of Analysis and the
Certificate of Compliance by Janssen from Nordmark, Janssen shall (i) inspect,
test and determine whether any Contracted Product conforms to Quality, and (ii)
inspect the relevant accompanying documentation (under the Quality Agreement)
which (if requested by Janssen) may include the Release Executed Batch Record.
Janssen shall notify Nordmark in writing without undue delay of its acceptance
of such Contracted Product conforming to Quality (“Acceptance”).





22




 

8.2.1    If Janssen fails to notify Nordmark within the applicable time period
that any shipment of Contracted Product does not conform to Quality (i.e. does
have a Defect), then such Contracted Product shall be deemed to have been
delivered free from any Defect which is detectable by any test or inspections to
be performed by Janssen in accordance with the Quality Agreement (“Apparent
Defect”) and Acceptance shall be deemed to have occurred on the [****] after the
Delivery Date and Janssen shall have waived its rights (i) to revoke Acceptance
and (ii) regarding any Apparent Defects.

8.2.2    If Janssen believes any shipment of Contracted Product does not conform
to Quality (i.e. does have a Defect), it shall notify Nordmark by e-mail and
provide a detailed explanation of the non-conformity. Upon receipt of such
notice, Nordmark shall investigate such alleged non-conformity, and (i) if
Nordmark agrees such Contracted Product is non-conforming, deliver to Janssen a
corrective action plan within [****] after receipt of Janssen’s written notice
of non-conformity, or such additional time as is reasonably agreed to by Janssen
if such investigation or plan requires data from sources other than Janssen or
Nordmark, or (ii) if Nordmark disagrees with Janssen’s determination that the
shipment of Contracted Product is non-conforming, Nordmark shall so notify
Janssen by e‑mail within the [****] period.

8.2.3    If the Parties dispute whether a shipment of Contracted Product is
conforming or non-conforming to Quality, the shipment of Contracted Product
shall be submitted to the Expert or Expert Panel pursuant to Section 22 for
evaluation and the determination by the Expert or Expert Panel of conformity or
nonconformity to Quality, and the cause thereof if nonconforming to Quality,
shall be binding upon the Parties. The incorrect Party shall bear the costs of
such Expert or Expert Panel, absent manifest error. The fees and expenses of the
Expert or Expert Panel incurred in making such determination as well as all
additional associated costs shall be paid as follows:

8.2.3.1       In the event the allegedly non-conforming Contracted Product is
determined to be conforming to Quality, all such fees and expenses for the
Expert or Expert Panel, including freight and disposition costs, shall be paid
by Janssen.

8.2.3.2       In the event such independent Expert or Expert Panel determines
the tested Contracted Product to be non-conforming to Quality and determines
further such non-conformance was caused by Nordmark or Nordmark’s suppliers
(with the exception of the suppliers identified in Section 4.8.1 (last
sentence)) (i) all such fees and expenses for the Expert or Expert Panel,
including reimbursement of freight and disposition costs, shall be paid by
Nordmark; and (ii) the Parties shall jointly investigate the cause of such
failure and shall reasonably cooperate in order to resolve the issue(s)
underlying such failure as described in the Quality Agreement.





23




 

8.2.3.3       In the event the tested Contracted Product is determined by such
independent Expert or Expert Panel to be non-conforming, but such Expert or
Expert Panel is not able to determine the cause of such non‑conformance, all
such fees and expenses for the Expert or Expert Panel, including freight and
disposition costs, shall be borne equally by the Parties.

8.2.3.4       In the event such independent Expert or Expert Panel determines
the tested Contracted Product to be non-conforming and determines further that
such non-conformance was caused by Janssen or any of Janssen’s suppliers or
contractors, or was otherwise caused after the Delivery Date of the relevant
Contracted Product, all such fees and expenses for the Expert or Expert Panel,
including freight and disposition costs, shall be borne by Janssen.

8.3       Latent Defect. If, within [****] after Janssen’s Acceptance of any
Contracted Product, Janssen discovers a Defect which is not detectable by any
tests or inspections to be performed by Janssen in accordance with the Quality
Agreement (in each case, a “Latent Defect”) such as, without limitation, a
contaminant in such Contracted Product that existed in the Contracted Product on
or before Janssen’s Acceptance of such Contracted Product, Janssen shall,
promptly upon discovery thereof, notify Nordmark in writing with reference to
this Section 8.3 of any such Latent Defect, and Janssen shall have the right to
reject such Contracted Product under the procedures regarding rejection set
forth in Section 8.2 above. For clarity, a contaminant, which is detectable by
any tests or inspections to be performed by Janssen in accordance with the
Quality Agreement, shall be deemed an Apparent Defect. If Janssen fails to
notify Nordmark within the applicable time period about a Latent Defect, then
Contracted Product shall be deemed to have been delivered free from any Latent
Defect and Janssen shall have waived any and all rights regarding any Latent
Defects.

8.4       Remedies for Non-Conforming Contracted Product. In the event Nordmark
or the Expert or Expert Panel determines that the Contracted Products are
non-conforming (i.e. have a Defect), Nordmark shall produce replacement
Contracted Product for such Contracted Product that contains a Defect by a date
mutually agreed to by the Parties, but in any event no later than [****] from
the date Nordmark, the Expert or the Expert Panel determine that the Contracted
Products have a Defect; provided, that, Janssen shall have the right to request
that Nordmark commence production of such replacement Contracted Product prior
to a determination by the Expert or the Expert Panel that the Contracted Product
is Defective; provided, further, that Janssen shall be solely responsible for
the costs of such replacement Contracted Product (including the Manufacturing
cost) to the extent the Expert or the Expert Panel determines that such
Contracted Product is not Defective. Nordmark shall incur the costs of the
Manufacturing of the replacement Contracted Product, if it was determined in
accordance with Section 8.2.3.2 that the non-conformance to Quality was caused
by Nordmark or Nordmark’s suppliers (with the exception of the suppliers
identified in Section 4.8.1 (last sentence)). If the cause for non-conforming
cannot be determined in accordance with Section 8.2.3.3, the cost of the
Manufacturing of the replacement Contracted Product, shall be born equally by
the





24




 

Parties. In the event that it was determined that the non-conformity was caused
by Janssen or any of Janssen’s suppliers or contractors, or was otherwise caused
after the delivery date of the relevant Contracted Product, in accordance with
Section 8.2.3.4, Janssen shall incur the cost of the Manufacturing of the
replacement Contracted Product. Acceptance of any part of a Batch of Contracted
Product shall not bind Janssen to accept any Contracted Product that contains a
Defect simultaneously provided by Nordmark, nor deprive Janssen of the right to
reject any previous or future nonconforming Contracted Product. The
aforementioned rights and remedies are the sole and exclusive rights and
remedies of Janssen in case of an Apparent Defect and all other rights and
remedies are expressly excluded, unless Nordmark acted in gross negligence or
willful misconduct. For clarity: The aforementioned exclusion of other rights
and remedies does not apply to Latent Defects. Notwithstanding the foregoing, if
more than [****] Apparent Defects occur within a certain [****] period, then
Janssen’s rights and remedies in respect of any Apparent Defect thereafter
within such [****] period shall not be limited by this Section 8.4 and such
[****] or more Apparent Defects occurring in the same [****] period may
collectively be considered a material breach of this Agreement and, provided
that Nordmark acted culpably, Janssen shall have the right to seek damages for
any such Apparent Defect not cured by Nordmark pursuant to this Section 8.4;
provided, however, that (i) if Janssen has not notified Nordmark of such breach
in writing at the latest by the end of the [****] period following the
occurrence of the [****] Apparent Defect, or (ii) in the event an Apparent
Defect is the result of a Force Majeure Event or the Parties otherwise agree in
writing to not count an Apparent Defect towards the [****] Apparent Defect
threshold described above, the Parties shall not consider such Apparent Defect
for the purposes of determining Janssen’s rights and remedies set forth in this
sentence.

8.5       Product Assay Release Limits. All Contracted Products Manufactured by
Nordmark for Janssen shall meet the applicable [****] release specifications for
lipolytic activity (“[****] Release Limit”) as set forth in the Product
Presentations in Exhibit C and Exhibit D. Any Contracted Product that does not
meet the [****] Release Limits shall be deemed to be Defective. Nordmark shall
notify Janssen in writing with reference to this Section 8.5 of any such
Contracted Product that does not meet the [****] Release Limits. Nordmark shall
bear all of the Manufacturing costs associated with all Contracted Products that
do not meet the applicable [****] Release Limit, including the cost of replacing
or replenishing any Raw Materials used in such Contracted Product’s Manufacture.
If requested by Janssen, Nordmark shall produce replacement Contracted Product
that meets the [****] Release Limit within a date mutually agreed to by the
Parties, the cost (according to the applicable Supply Prices) of which shall be
borne by Janssen. All other rights and remedies of Janssen in case of Contracted
Products, which do not meet the [****] Release Limit, are expressly excluded,
unless in case of gross negligence or willful misconduct by Nordmark.
Notwithstanding the foregoing, if more than [****] failures to meet the [****]
Release Limit occur within a certain [****] period, then Janssen’s rights and
remedies in respect of any Contracted Product that does not meet the [****]
Release Limit thereafter within such [****] period shall not be limited by this
Section 8.5 and such [****] or more failures to meet the [****] Release Limit
occurring in the same [****] period may collectively be considered a material
breach of this Agreement and, provided that Nordmark acted culpably, Janssen
shall have the right to seek damages for any such failure not cured by Nordmark
pursuant to this





25




 

Section 8.5; provided, however, that (i) if Janssen has not notified Nordmark of
such breach in writing at the latest by the end of the [****] period following
the occurrence of the [****] failure to meet the [****] Release Limit, or (ii)
in the event a failure of a Contracted Product to meet the [****] Release Limit
is the result of a Force Majeure Event or the Parties otherwise agree in writing
to not count such failure towards the [****] failures to meet the [****] Release
Limit threshold described above, the Parties shall not consider such failure for
the purposes of determining Janssen’s rights and remedies set forth in this
sentence.

8.6       [****]. Janssen, at its discretion, may from time to time request
[****]. Any requested changes to the [****] shall be made in writing, and shall
not apply to any [****] to be supplied in connection with any [****]. Nordmark
shall promptly notify Janssen of any [****]. For clarity, the Parties expressly
agree that [****]. Janssen shall reimburse to Nordmark the [****]. If requested
by Janssen, Nordmark shall [****].

9.         INSPECTIONS AND AUDITS

9.1       Manufacturing. Nordmark shall Manufacture all Contracted Product in
accordance with the applicable Product Specifications, the Quality Agreement,
cGMP and any Law applicable to the Manufacturing of Contracted Product in the
location where such Contracted Product is Manufactured. With prior written
notice thereof, Janssen shall have the right to be present at Nordmark’s
facilities during Manufacturing.

9.2       cGMP Audits. Janssen shall have the right to audit Nordmark’s
facilities as described in the Quality Agreement. All information disclosed or
reviewed in such inspections shall be maintained as Confidential Information in
accordance with Section 15.

9.3       Environmental, Health and Safety Audit. In addition to the cGMP audit,
Nordmark shall allow Janssen or its representative to perform one Environmental,
Health and Safety audit which may take place in person or electronically every
[****] years, except that if Nordmark fails such audit or material issues are
discovered Nordmark shall be required to undergo such audits more frequently
until all material issues are resolved. If such audit is conducted in person,
Nordmark shall allow a maximum of [****] representatives from Janssen to have
access for a maximum of [****] upon prior written notice, which shall include an
agenda for the inspection, at a time mutually agreed upon by the Parties and
during normal business hours to inspect relevant health and safety records under
applicable Law relating to the health, safety, and employment of Young Persons.
For the avoidance of doubt, Janssen understands that it shall not be given
access to the Confidential Information of other clients of Nordmark. At all
times that Janssen or its representative is on site, Janssen or its
representative shall comply with Nordmark’s reasonable visitor’s policies.

9.4       Testing. Nordmark shall test, or cause to be tested by Third Party
testing facilities (audited by Nordmark prior to use, in accordance with the
Product Specifications) each Batch of Contracted Product Manufactured pursuant
to this Agreement before delivery to Janssen. A Certificate of Analysis for each
Batch of Contracted Product delivered to Janssen shall set forth the items
tested by Nordmark, specifications, and test results. As





26




 

required by the FDA and any other applicable Regulatory Authority, Janssen shall
be responsible for final release of each Batch of any Contracted Product.

9.5       Stability Testing.  [****], Nordmark shall perform all stability
testing required to be performed on any Contracted Product. Such testing shall
be performed in accordance with the procedures set out in the Nordmark SOPs for
the stability testing and each Contracted Product specific stability protocol.
Such stability protocol shall contain a listing of the analytical testing and
corresponding Product Specifications, to be performed on the Contracted Product
in connection with the stability testing program under 21 CFR § 166 or
alternatively by a previously approved protocol. All stability protocols have to
be approved by Janssen, unless otherwise advised by Janssen.

9.6       Quality Review.  [****] Nordmark shall review the quality of the
Contracted Products as set forth in the Quality Agreement once annually (“Annual
Product Review”). Nordmark shall provide Janssen a copy of the results of the
Annual Product Review and recommendations, if any.

9.7       Canadian Biologic Review.  [****] Nordmark shall be responsible for
preparing and delivering to Janssen no later than [****] of each Calendar Year,
the Yearly Biologic Product Report required by Health Canada to be submitted by
all manufacturers of all Schedule D (Biologic) drugs in accordance with the
Guidance for Sponsors: Lot Release Program for Schedule D (Biologics) Drugs. The
review period will be analogue to the review period of the Annual Product
Review.

10.       PRODUCT CHANGES

10.1     Changes in Manufacturing.

10.1.1  Changes to Master Batch Records and Product Specifications. Nordmark
shall inform Janssen within [****] of the result of any regulatory development
or changes to any Contracted Product-specific Nordmark SOPs that may materially
affect the Manufacture of such Contracted Product. In accordance with
requirements in the Quality Agreement, Nordmark shall notify Janssen of and
obtain written approval from Janssen for changes to Contracted Product-specific
Master Batch Records and Product Specifications prior to the Manufacture of
subsequent Batches of such Contracted Product.

10.1.2  Product-Specific Changes.   If facility, equipment, process, system or
specification changes are required of Nordmark as a result of requirements set
forth by the FDA or any other Regulatory Authority, and such regulatory changes
apply solely to the Manufacturing and supply of the Contracted Products, the
Parties shall review such requirements and agree in writing to such regulatory
changes, including reasonable costs thereof. Unless otherwise mutually agreed to
in writing, Janssen shall bear [****] of the costs (i) [****]. In the event any
facility, equipment, process, system or specification changes are required of
Nordmark as a result of requirements set forth by the FDA or any other
Regulatory Authority, and such regulatory changes apply both to the





27




 

Manufacturing and supply of the Contracted Products and the products of other
Nordmark customers, the Parties agree to negotiate in good faith a reasonable
allocation of the costs (if any) associated with such changes. If the Parties
cannot agree on how to allocate the costs of any other changes, this matter
shall be referred to the Expert or Expert Panel pursuant to Section 22, and the
Expert or Expert Panel shall finally determine the allocation of costs. For
clarity, Nordmark is under no obligation to implement any changes unless there
is agreement between the Parties regarding the costs.

10.1.3  Nordmark Initiated Changes: If facility, equipment or system changes are
required of Nordmark as a result of Nordmark’s business decision and such
changes apply to the Manufacture and supply of the Contracted Products, then
Nordmark shall provide Janssen with appropriate advance written notice of the
intended change in order to facilitate the required notification and/or approval
of any Regulatory Authority. Unless otherwise mutually agreed to in writing,
[****] of the costs of any Nordmark initiated changes.

10.2     Equipment Expenses. If Nordmark is required to obtain specialized
equipment in order to Manufacture Contracted Product for Janssen, the allocation
of cost and ownership of such equipment shall be mutually agreed upon by the
Parties in writing. Unless otherwise mutually agreed to in writing, [****] of
the costs of any Janssen initiated requirements to obtain specialized equipment.
If the Parties cannot agree on an allocation of the cost of any specialized
equipment, this matter shall be referred to the Expert or Expert Panel pursuant
to Section 22, and the Expert or Expert Panel shall finally determine the
allocation of costs. For clarity, Nordmark is under no obligation to obtain or
implement any specialized equipment unless there is agreement between the
Parties regarding the costs.

11.        PRODUCT COMPLAINTS, ADVERSE EVENTS AND RECALLS

11.1     Customer Complaints and Adverse Events. Janssen, as required by cGMP,
shall maintain all customer complaint and adverse event files. Any such
complaints received by Nordmark shall be forwarded to Janssen. Janssen shall be
responsible for the review of the complaint or adverse event to determine the
need for an investigation or the need to report to the FDA or any other
applicable Regulatory Authority as required by cGMP. Janssen shall send to
Nordmark all Contracted Product complaints received by Janssen which require
investigation (and shall provide to Nordmark all Contracted Product which is the
subject of such complaints). Nordmark shall conduct an evaluation for each
Contracted Product complaint and further investigate those complaints pursuant
to Nordmark SOPs. Nordmark shall report findings and follow-up of each
investigation to Janssen within [****]. Janssen shall make these complaint files
available to Nordmark in the event they are required during an FDA inspection.

11.2     Recalls. In the event Janssen shall be required to recall any
Contracted Product because such Contracted Product may violate Laws or the
Product Specifications, or in the event that Janssen elects to institute a
voluntary recall (each, a “Recall”), Janssen shall be responsible for
coordinating such Recall. Janssen promptly shall notify Nordmark if any





28




 

Contracted Product is the subject of a Recall and provide Nordmark with a copy
of all documents relating to such Recall. Nordmark shall cooperate with Janssen
in connection with any Recall.

11.2.1  To the extent that a Recall of any Contracted Product is not directly
attributable to a Latent Defect, which was caused by the negligence or willful
misconduct of Nordmark, Janssen shall, subject the liability limitations set
forth in Section 13.4, be responsible for the expenses (i) of notification of
any regulatory bodies or authorities, (ii) for collection (including
transportation) of any Contracted Product which is subject of a Recall, (iii)
for temporary storage of any Contracted Product which is subject of a Recall,
(iv) for removal or disposal of any Contracted Product which is subject of the
Recall, (v) for the recalled Contracted Product according to the applicable
Supply Prices except for the Licensed Know-How Fee, (vi) for the cost of surplus
Raw Materials left over from the Manufacture the recalled Contracted Product
that cannot be repurposed by Nordmark or Nordmark elects not to repurpose, and
(vii) to reimburse Nordmark for any costs reasonably expended by Nordmark to
assist Janssen to effect such Recall.

11.2.2  To the extent that a Recall of any Contracted Product is directly
attributable to a Latent Defect, which was caused by the negligence or willful
misconduct of Nordmark, Nordmark shall, subject the liability limitations set
forth in Sections 13.4, 13.7 and the Nordmark Liability Caps, be responsible (i)
for the Costs (a) of notification of any regulatory bodies or authorities, (b)
for collection (including transportation) of any Contracted Product which is
subject of a Recall, (c) for temporary storage of any Contracted Product which
is subject of a Recall, (d) for removal or disposal of any Contracted Product
which is subject of the Recall, and (e) of surplus Raw Materials left over from
the Manufacture of the recalled Contracted Product that cannot be repurposed by
Janssen or Janssen elects not to repurpose, and (ii) to replace all Contracted
Products subject to such Recall free of charge according to the provisions set
forth in Section 7.5 (Short Delivery).

12.       REPRESENTATIONS AND WARRANTIES; DISCLAIMER

12.1     Mutual Representations. Each Party hereby represents and warrants to
the other Party that (i) the person executing this Agreement is authorized to
execute this Agreement; (ii) this Agreement is legal and valid and the
obligations binding upon such Party are enforceable by their terms; and (iii)
has the right and authority to enter into this Agreement, and its performance of
its obligations under this Agreement does not and shall not conflict with or
constitute a default under its certificate of incorporation or formation, bylaws
or other constitutive document or any of its obligations to any Third Parties.
The representations and warranties contained herein are deemed to be material
obligations and shall survive any payment by Janssen and any termination or
expiration of this Agreement.

12.2     Nordmark Warranties and Covenants.

12.2.1  Nordmark represents and warrants that as of Effective Date:





29




 

(a)        it has obtained and maintained and has complied with any permits,
licenses (including but not limited the DMF(s) for Compound in the Territory)
and certifications that Nordmark and Nordmark’s personnel are required to
perform its obligations in accordance with the terms of this Agreement.

(b)        it has the necessary facilities, equipment, and personnel with the
requisite expertise, experience and skill to Manufacture the Contracted Product
in accordance with all regulations and guidelines set forth by the FDA, Health
Canada, European Medicines Agency, cGMP, and all applicable German Laws.

(c)        it has complied with German Law regarding employment of people under
the age of eighteen (18) years. Nordmark has read and understands the Janssen’s
Policy on the Employment of Young People attached hereto as Exhibit I.

(d)        to its actual knowledge and subject to the [****], the Manufacture of
Contracted Products in the Facility [****]. For clarity, no further warranty and
representation is given by [****] and [****] does not assume any further
liability or responsibility regarding [****].

Nordmark hereby represents and warrants in the form of a guaranty (“Garantie”)
under Section 276 German Civil Code (Bürgerliches Gesetzbuch) to Janssen that
the statements set forth in this Section 12.2.1 are true and correct as of the
Effective Date.

12.2.2  Nordmark covenants that:

(a)        at the time of Nordmark’s release, Contracted Product shall be free
from Defects and be of merchantable quality and shall not be adulterated or
misbranded within the meaning of the FD&C Act when delivered by Nordmark to the
common carrier designated by Janssen.

(b)        it will obtain and will maintain and comply with any permits,
licenses (including but not limited the DMF(s) for Compound in the Territory)
and certifications that Nordmark and Nordmark’s personnel are required to
perform its obligations in accordance with the terms of this Agreement.

(c)        it shall have the necessary facilities, equipment, and personnel with
the requisite expertise, experience and skill to Manufacture the Contracted
Product in accordance with all regulations and guidelines set forth by the FDA,
Health Canada, European Medicines Agency, cGMP, and all applicable German Laws.

(d)        it shall comply with German Law regarding employment of people under
the age of eighteen (18) years. Nordmark has read and understands the Janssen’s
Policy on the Employment of Young People attached hereto as Exhibit I.





30




 

The covenants given by Nordmark in this Section 12.2.2 are not a guaranty
(“Garantie”) under Section 276 German Civil Code, an independent warranty
promise (“selbständiges Garantieversprechen”) under Section 311 German Civil
Code, or a condition warranty (“Beschaffenheitsgarantie”) under Section 443
German Civil Code, but a description or obligation to negligence
(“verschuldensabhängige Eigenschaftsbeschreibung oder Verpflichtung”) or willful
misconduct of Nordmark.

For the avoidance of doubt the Parties expressly agree that in case of a Defect
or in case of a Recall the rights and remedies of Janssen under Sections 8.4.
(in case of a Defect) and under Section 11.2.2 (in case of a Recall) are the
sole and only rights and remedies of Janssen, even if there is a breach of a
Nordmark representation and warranty (in particular – but not limited to – a
breach of Section 12.2.2 (a), and/or 12.2.2 (c)) unless in the case of gross
negligence or willful misconduct by Nordmark; provided, however, this is without
prejudice to an indemnification obligation of Nordmark pursuant to Section 13.2.

12.3     Janssen Warranties and Covenants.

12.3.1  Janssen represents and warrants as of the Effective Date that:

(a)        it has obtained and maintained and has complied with any permits,
licenses (including but not limited the Marketing Authorizations for all
Contracted Products in the Territory) and certifications that Janssen and
Janssen’s personnel are required to perform its obligations in accordance with
the terms of this Agreement.

(b)        to its actual knowledge and subject to the Allergan-Janssen License
Agreement, the Manufacturing, import, marketing, distributing, selling and/or
offering for sale of Contracted Products in the Territory does not infringe
Intellectual Property Rights of Third Parties. For clarity, no further warranty
and representation is given by Janssen regarding Intellectual Property Rights of
Third Parties and Janssen does not assume any further liability or
responsibility regarding Third Party Intellectual Property Rights.

Janssen hereby represents and warrants in the form of a guaranty (“Garantie”)
under Section 276 German Civil Code (Bürgerliches Gesetzbuch) to Nordmark that
the statements set forth in this Section 12.3.1 are true and correct as of the
Effective Date.

12.3.2  Janssen covenants that:

(a)        during the Term, it shall not Manufacture itself or have Manufactured
by Third Parties any Contracted Product or any other Products.

(b)        it will obtain and will maintain and comply with any permits,
licenses (including but not limited the Marketing Authorizations for all
Contracted Products in the Territory) and certifications that Janssen and
Janssen’s





31




 

personnel are required to perform its obligations in accordance with the terms
of this Agreement.

(c)        upon Nordmark’s request, it shall send to Nordmark a written report
of its quarterly sales of each Contracted Product in value (US$), in quantity
(Units), its stock position (in Units) thereof and about the market development
of the Contracted Products compared to the main competitors, within sixty (60)
days of such request.

(d)        it shall inform Nordmark in case Allergan-Janssen License Agreement
is terminated.

The covenants given by Janssen in this Section 12.3.2 are not a guaranty
(“Garantie”) under Section 276 German Civil Code, an independent warranty
promise (“selbständiges Garantieversprechen”) under Section 311 German Civil
Code, or a condition warranty (“Beschaffenheitsgarantie”) under Section 443
German Civil Code, but a description or obligation subject to negligence
(“verschuldensabhängige Eigenschaftsbeschreibung oder Verpflichtung”) or willful
misconduct of Janssen.

13.       INDEMNIFICATION; LIMITATION OF LIABILITY

13.1     Janssen Indemnification. Subject to Section 13.4, Janssen shall defend,
indemnify and hold harmless Nordmark and its Affiliates, and their respective
employees, officers, directors and agents, and the successors and permitted
assigns thereof, against any and all Third Party liability, claims, demands,
damages, losses and expenses in connection with or arising out of (i) Janssen’s
culpable breach of any representation or obligation under this Agreement, (ii)
the negligence or willful misconduct of Janssen in connection with this
Agreement, or (iii) if selling and/or offering for sale the Contracted Products
in the Territory infringes the Intellectual Property Rights of Third Parties;
except, in each case of subclauses (i), (ii) and (iii) above, to the extent such
Third Party liability, claims, demands, damages, losses and expenses arise in
connection with or out of (x) Nordmark’s culpable breach of any representation
or obligation under this Agreement or (y) the negligence or willful misconduct
of Nordmark in connection with this Agreement.

13.2     Nordmark Indemnification. Subject to Sections 13.4 and 13.7, Nordmark
shall defend, indemnify and hold harmless Janssen and its Affiliates, and their
respective employees, officers, directors and agents, and the successors and
permitted assigns thereof, against any and all Third Party liability, claims,
demands, damages, losses and expenses, in connection with or arising out of
(i) Nordmark’s culpable breach of any representation or obligation under this
Agreement, (ii) the negligence or willful misconduct of Nordmark or its
Affiliates in connection with this Agreement; except, in each case of subclauses
(i) and (ii) above, to the extent such Third Party liability, claims, demands,
damages, losses and expenses arise in connection with or out of (x) Janssen’s
culpable breach of any representation or obligation under this Agreement or (y)
the negligence or willful misconduct of Janssen in connection with this
Agreement.





32




 

13.3     Indemnitee Obligations. An indemnified Party shall give the
indemnifying Party prompt written notice of any matter upon which the
indemnified Party intends to base a claim for indemnification under this Section
13; provided, however, that no delay on the part of the indemnified Party in
notifying the indemnifying Party shall relieve the indemnifying part of any
liability or obligations hereunder except to the extent the indemnifying Party
has been materially prejudiced by such delay. The obligation of the indemnifying
Party hereunder shall apply only if the indemnified Party permits the
indemnifying Party and its attorneys and personnel to handle and control the
defense of such claims or suits, including pretrial, trial or settlement, and
the indemnified Party fully cooperates and assists in such defense. The
indemnified Party shall have the right to assume control of the defense,
settlement, negotiations or litigation relating to such claim at its own
expense. The indemnifying Party agrees that it shall not settle or compromise
any such claim or suit without the prior written consent of the indemnified
Party, which consent shall not be unreasonably withheld, delayed or conditioned.

13.4     Limitation of Liability and Indemnification Obligation.

13.4.1  NEITHER PARTY TO THIS AGREEMENT SHALL BE LIABLE OR RESPONSIBLE FOR
EXEMPLARY, MULTIPLIED OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF PROFITS OR
LOSS OF OPPORTUNITY), OR LOST PROFITS EVEN IF DESIGNATED DIRECT DAMAGES, WHETHER
IN CONTRACT, LAW, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE EVEN
IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY THEREOF; PROVIDED, FURTHER,
HOWEVER, THAT THE FOREGOING SHALL NOT LIMIT A PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER SECTION 13 (INDEMNIFICATION; LIMITATION OF LIABILITY).

13.4.2  IN ADDITION TO SECTION 13.4.1, NORDMARK'S LIABILITY VIS-À-VIS JANSSEN
UNDER THIS AGREEMENT OR UNDER GOVERNING LAW FOR WHATEVER REASON, INCLUDING – BUT
NOT LIMITED TO – UNDER INDEMNIFICATION OBLIGATIONS OF NORDMARK UNDER SECTION 13
(INDEMNIFICATION; LIMITATION OF LIABILITY), IS LIMITED AS FOLLOWS:

13.4.2.1     IN THE CASE OF LIABILITY VIS-À-VIS JANSSEN (INCLUDING AN
INDEMNIFICATION OBLIGATION VIS-À-VIS JANSSEN) IN RESPECT OF AND/OR IN CONNECTION
WITH AN INSURED INCIDENT, IN NO EVENT SHALL THE AGGREGATE, CUMULATIVE LIABILITY
OF NORDMARK AND ITS AFFILIATES (INCLUDING AN INDEMNIFICATION OBLIGATION
VIS-À-VIS JANSSEN) [****] (UNLESS IN CASE OF GROSS NEGLIGENCE; IN WHICH CASE
SECTION 13.4.2.2 SHALL APPLY).

13.4.2.2     IN THE CASE OF LIABILITY VIS-À-VIS JANSSEN (INCLUDING AN
INDEMNIFICATION OBLIGATION VIS-À-VIS JANSSEN) IN





33




 

RESPECT OF AND/OR IN CONNECTION WITH AN INSURED INCIDENT ARISING DUE TO
NORDMARK’S GROSS NEGLIGENCE, IN NO EVENT SHALL THE AGGREGATE, CUMULATIVE
LIABILITY OF NORDMARK AND ITS AFFILIATES (INCLUDING AN INDEMNIFICATION
OBLIGATION VIS-À-VIS JANSSEN) [****].

13.4.2.3     IN THE CASE OF LIABILITY VIS-À-VIS JANSSEN (INCLUDING AN
INDEMNIFICATION OBLIGATION VIS-À-VIS JANSSEN), OTHER THAN LIABILITY IN RESPECT
OF AND/OR IN CONNECTION WITH AN INSURED INCIDENT (IN WHICH CASE SECTION 13.4.2.1
SHALL APPLY), IN NO EVENT SHALL THE AGGREGATE, CUMULATIVE LIABILITY OF NORDMARK
AND ITS AFFILIATES (INCLUDING AN INDEMNIFICATION OBLIGATION VIS-À-VIS JANSSEN)
[****] THE DATE ON WHICH SUCH DAMAGES ARE INCURRED BY JANSSEN OR ITS AFFILIATES
(UNLESS IN CASE OF GROSS NEGLIGENCE, IN WHICH CASE SECTION 13.4.2.4 SHALL
APPLY).

13.4.2.4     IN THE CASE OF LIABILITY VIS-À-VIS JANSSEN (INCLUDING AN
INDEMNIFICATION OBLIGATION VIS-À-VIS JANSSEN), OTHER THAN LIABILITY IN RESPECT
OF AND/OR IN CONNECTION WITH AN INSURED INCIDENT (IN WHICH CASE SECTION 13.4.2.2
SHALL APPLY), ARISING DUE TO NORDMARK’S GROSS NEGLIGENCE, IN NO EVENT SHALL THE
AGGREGATE, CUMULATIVE LIABILITY OF NORDMARK AND ITS AFFILIATES (INCLUDING AN
INDEMNIFICATION OBLIGATION VIS-À-VIS JANSSEN) [****] THE DATE ON WHICH SUCH
DAMAGES ARE INCURRED BY JANSSEN OR ITS AFFILIATES.

13.4.3  IN ADDITION TO SECTION 13.4.1, JANSSEN'S LIABILITY VIS-À-VIS NORDMARK
UNDER THIS AGREEMENT OR UNDER GOVERNING LAW FOR WHATEVER REASON, INCLUDING – BUT
NOT LIMITED TO - INDEMNIFICATION OBLIGATIONS OF JANSSEN UNDER SECTION 13
(INDEMNIFICATION; LIMITATION OF LIABILITY), IS LIMITED AS FOLLOWS:

13.4.3.1     IN THE CASE OF LIABILITY VIS-À-VIS NORDMARK (INCLUDING AN
INDEMNIFICATION OBLIGATION VIS-À-VIS NORDMARK), IN NO EVENT SHALL THE AGGREGATE,
CUMULATIVE LIABILITY OF JANSSEN AND ITS AFFILIATES (INCLUDING AN INDEMNIFICATION
OBLIGATION VIS-À-VIS NORDMARK) [****] THE DATE ON WHICH SUCH DAMAGES ARE
INCURRED BY NORDMARK OR ITS AFFILIATES (UNLESS IN CASE OF GROSS NEGLIGENCE, IN
WHICH CASE SECTION 13.4.3.2 SHALL APPLY).





34




 

13.4.3.2     IN THE CASE OF LIABILITY VIS-À-VIS NORDMARK (INCLUDING AN
INDEMNIFICATION OBLIGATION VIS-À-VIS NORDMARK) ARISING DUE TO JANSSEN’S GROSS
NEGLIGENCE, IN NO EVENT SHALL THE AGGREGATE, CUMULATIVE LIABILITY OF JANSSEN AND
ITS AFFILIATES (INCLUDING AN INDEMNIFICATION OBLIGATION VIS-À-VIS NORDMARK)
[****] THE DATE ON WHICH SUCH DAMAGES ARE INCURRED BY NORDMARK OR ITS
AFFILIATES.

13.4.4  THIS SECTION 13.4 SHALL NOT LIMIT A PARTY’S LIABILITIES ARISING FROM A
PARTY’S FRAUD, FRAUDLENT MISREPRESENTATION, WILLFUL MISCONDUCT OR BREACH OF
SECTION 15 (CONFIDENTIALITY).

13.5     Waiver of Subrogation. Insofar as any liability on the part of an
indemnifying Party is excluded or limited by virtue of any provision of this
Agreement, such exclusion or limitation is intended to be effective not only as
against the indemnified Party but also as against the indemnified Party’s
insurers such that the indemnified Party’s insurers shall have no claim against
the indemnifying Party by way of subrogation where the indemnified Party does
not itself have such a claim. The indemnified Party shall use commercially
reasonable efforts to cause such insurers to waive their rights of subrogation
against the indemnifying Party where the indemnified Party does not itself have
such claim.

13.6     Waiver of Recovery. All Nordmark Raw Materials and Nordmark owned
equipment used by Nordmark in the Manufacture of any Contracted Product
(collectively, the “Nordmark Property”) shall at all times remain the property
of Nordmark and Nordmark assumes risk of loss for such Nordmark Property until
delivery of such Contracted Product to a common carrier as specified under
Section 7.1. Nordmark hereby waives any and all rights of recovery against
Janssen and its Affiliates, and against any of their respective directors,
officers, employees, agents or representatives, for any loss or damage to
Nordmark Property to the extent the loss or damage is covered or could be
covered by insurance (whether or not such insurance is described in this
Agreement).

13.7     Limitation of Nordmark Liability in Relation to (I) Importation,
Marketing, Promotion and Sale of the Contracted Products, and Filing and
Maintenance of the Marketing Authorizations, and (II) Subcontractors and
Suppliers.

13.7.1  Nordmark does not assume any liability or responsibility whatsoever in
relation to import into the Territory and the marketing, promotion and selling
of the Contracted Products in the Territory and the filing and maintenance of
the Marketing Authorizations in the Territory. All these aforementioned
activities are the sole liability and responsibility of Janssen, including
without limitation, the safety and efficacy of the Contracted Products and that
the aforementioned activities do not infringe Intellectual Property Rights of
Third Parties; provided, however, that the foregoing shall not limit Nordmark’s
liability in respect of breaches of its obligations set forth in this Agreement.





35




 

13.7.2  Nordmark is not liable or responsible in the event any subcontractor or
supplier (including without limitation the suppliers and/or subcontractors set
forth in the Quality Agreement) (i) discontinues sale, supply or delivery of any
products (in particular – but not limited to – raw materials), (ii) fails to
perform, and/or (iii) ceases business operations; provided, however, that the
foregoing shall not limit Nordmark’s liability for liabilities arising from (x)
fraud, fraudulent misrepresentation or willful misconduct by Nordmark, (y)
Nordmark’s failure to diligently select (unless such selection and/or
determination was made by Janssen in writing) and/or audit (to the extent such
auditing is assigned to Nordmark under the Quality Agreement) such subcontractor
or supplier, or (z) Nordmark’s failure to use commercially reasonably efforts to
prevent or mitigate such liabilities through the identification and designation
of back-up subcontractors and/or suppliers.

14.       INSURANCE

14.1     Insurance. Each Party shall, at its own expense, maintain in full force
and effect reasonable, valid and collectible insurance policies with a reputable
insurer, providing sufficient coverage for its liability under the performance
of its obligations and associated activities under this Agreement. Written
certificates with regard to said insurance policies shall be delivered to any
Party upon the other Party’s reasonable request.

14.2     No Limitation. In no event shall the liability of either Party be
limited to that which is recoverable by insurance.

15.       CONFIDENTIALITY

15.1     As used herein, “Nordmark Confidential Information” shall include all
information given to Janssen by Nordmark, or otherwise acquired by Nordmark, in
connection with this Agreement or the Prior Agreement, and all information
derived or generated therefrom, including information relating to (i) any of the
products or services of Nordmark or its Affiliates (ii) costs, productivity or
technological advances, (iii) Licensed Know-How and (iv) this Agreement and any
other information disclosed by Nordmark in connection therewith. Nordmark
Confidential Information also includes any information given to Janssen by
Nordmark with respect to any potential products or services that Nordmark may
provide, regardless of whether Nordmark actually provides any such products or
services, including any discussions between the Parties with respect thereto and
all information derived or generated therefrom.

15.2     As used herein, “Janssen Confidential Information” shall include all
information given to Nordmark by Janssen, or otherwise acquired by Janssen, in
connection with this Agreement or the Prior Agreement, and all information
derived or generated therefrom, including information relating to (i) any of the
products of Janssen or its Affiliates (including the Contracted Products), (ii)
costs, productivity or technological advances, and (iii) this Agreement, any
services and any other information in connection therewith.





36




 

15.3     Confidential Information does not include the following information:
(i) information that is or was independently developed by the receiving Party
without use of or reference to any of the disclosing Party’s Confidential
Information, (ii) information that is or was received from a Third Party that
did not have any confidentiality or other similar obligation or restriction on
use with respect to such information; (iii) information that was already in the
receiving Party’s possession at the time of disclosure, or (iv) information that
becomes or was a part of the public domain through no breach of this Agreement
by the receiving Party.

15.4     Nordmark, on the one hand, and Janssen, on the other hand, shall not,
except as otherwise provided below (i) use or reproduce the Confidential
Information of the other Party for any purpose other than as needed fulfill its
obligations hereunder, or (ii) disclose the Confidential Information of the
disclosing Party to any Third Party, without the prior written approval of the
disclosing Party, such approval not to be unreasonably withheld if the
disclosing Party intends to disclose Confidential Information of the other Party
to its or their existing or potential distributors, investors, licensees,
collaborators or acquirors of the business to which this Agreement relates, who
have a specific need to know such Confidential Information and who are bound by
obligations of confidentiality and restriction on use no less restrictive than
those set forth in this Section 15. However, Janssen shall by no means disclose
any of the Licensed Know-How to any Third Party.

15.5     Notwithstanding Section 15.4, a Party may disclose Confidential
Information of the other Party: (i) to the extent necessary to comply with
applicable Law, including the rules or regulations of the U.S. Securities and
Exchange Commission or similar Governmental Authority in any country other than
the USA or of any stock exchange or listing entity, provided that such first
Party provides prior written notice of such disclosure to the other Party if
permitted and takes all reasonable actions to avoid or minimize the degree of
such disclosure, (ii) as permitted by this Agreement, (iii) as necessary to
defend or prosecute any indemnification claim or any litigation or dispute and
(iv) to its Affiliates, and to its and their directors, officers, employees,
consultants, agents, auditors, and attorneys, or, solely in respect of the
disclosure of the terms of this Agreement, to any Third Party, and to its and
their directors, officers, employees, consultants, agents, auditors, and
attorneys, to which the assignment of this Agreement would not require the prior
written consent of Nordmark pursuant to the terms of Section 23.1, in each case
who, in such disclosing Party’s sole determination, have a specific need to know
such Confidential Information and who are bound by obligations of
confidentiality and restriction on use no less restrictive than those set forth
in this Section 15. For clarity, Janssen may only disclose Confidential
Information to any Regulatory Authority subject to the conditions and the
process and mechanism in accordance with Section 2.3.

15.6     The receiving Party shall (i) use at least the same degree of care that
the receiving Party uses to protect its own proprietary information of a similar
nature and value, but no less than reasonable care, to protect and maintain the
Confidential Information of the disclosing Party, (ii) restrict disclosure of
the disclosing Party’s Confidential Information to its employees, consultants,
agents and representatives who have a need to know such information and shall
advise such persons of the confidentiality of such information and be
responsible for any actions of such parties that would be in breach of this
Agreement if





37




 

done by the receiving Party, and (iii) return or destroy, as requested by
disclosing Party, all disclosing Party Confidential Information upon disclosing
Party’s request, except only as required to perform obligations under or
exercise rights granted in this Agreement. For the avoidance of doubt, Nordmark
shall be under no obligation to disclose any know-how in respect of the
Contracted Products under this Section 15.

15.7     Each Party stipulates and agrees that a breach of any of the provisions
of this Section 15 by such Party could have a material and adverse effect upon
the other Party and that damages arising from such breach may be difficult or
impossible to ascertain. Accordingly, in the event of any breach or threatened
breach of any provision of this Section 15 by either Party, the other Party
shall be entitled to institute and prosecute proceedings in any court of
competent jurisdiction, to enjoin the other Party from such breach or to seek
specific performance of this Agreement, without posting a bond. Nothing
contained herein shall preclude either Party from pursuing any other remedy for
any breach or threatened breach of this Agreement, and all of such remedies
shall be cumulative.

15.8     Neither Party shall originate any publicity, news release, or other
announcement, written or oral, whether to the public press, the trade, any of
the other Party’s customers, suppliers or otherwise, relating to this Agreement
without the prior written approval of the other Party. Without limiting the
foregoing, neither Party shall use any names, trademarks or logos of the other
Party (except as permitted by Section 2.2) without the prior written consent of
such Party.

16.       TERM AND TERMINATION

16.1     Initial Term. This Agreement shall begin on the Effective Date and
continue through December 31, 2022 (“Initial Term”), unless earlier terminated
in accordance with Sections 16.2, 16.3, 16.4 or 16.5 of this Agreement. This
Agreement shall be renewed automatically for additional [****] periods
commencing at the expiration of the Initial Term (each a “Renewal Term”,
together with the Initial Term, the “Term”) unless either Janssen or Nordmark
terminates this Agreement by giving the other Party written notice of its intent
to terminate (i) at least [****] (in the case of a termination by Janssen) or at
least [****] (in the case of a termination by Nordmark) prior to the expiration
of the Initial Term and (ii) [****] prior to the expiration of any Renewal Term.

16.2     Termination for Breach.

16.2.1  In the event of any material breach of this Agreement, the non-breaching
Party shall have the right to terminate this Agreement in its entirety provided
that the non-breaching Party provides notice of such breach to the breaching
Party specifying the nature of the alleged breach and such breach has not been
cured within [****] after such notice thereof.

16.2.2  Without prejudice to any other rights of termination for material breach
contained in this Agreement, the Parties agree as follows:





38




 

16.2.2.1     It shall be considered a material breach of Nordmark within the
meaning of Section 16.2.1 if Nordmark does not comply with one or several of the
following obligations under this Agreement, in particular, without limitation:

     Section 7.5 (Short Delivery) (subject to the remedies set forth therein);

     Section 7.6 (Late Delivery) (subject to the remedies set forth therein);

     Section 8.3 (Latent Defect) (subject to the remedies set forth therein and
in Section 8.2 and provided that more than two (2) Latent Defects occur within a
certain twelve (12)-month-period);

     Section 8.4 (Remedies for Non-Conforming Contracted Product) (subject to
the remedies set forth therein);

     Section 8.5 (Product Assay Release Limits) (subject to the remedies set
forth therein);

     Section 12.2.1(d);

     Breach of Section 15 (Confidentiality) in any material respect; and

     Section 22.1 (Assignment; Subcontractors).

16.2.2.2     It shall be considered a material breach of Janssen within the
meaning of Section 16.2.1 if Janssen does not comply with one or several of the
following obligations under this Agreement, in particular, without limitation:

     Section 2.1 (Know-How License);

     Section 2.3 (Process and Mechanism);

     Section 3.2 (Exclusivity of Supply);

     Section 12.3.1(b);

     Breach of Section 15 (Confidentiality) in any material respect; and

     Section 22.1 (Assignment; Subcontracting).





39




 

16.2.3  Notwithstanding any termination of this Agreement as a result of a
breach, the terminating Party shall be entitled, in accordance with applicable
Governing Law and this Agreement, to exercise any other remedies available to it
at Governing Law or in equity.

16.3     Janssen Termination. Notwithstanding anything else herein, Janssen may
terminate this Agreement at any time and for any reason, upon [****] written
notice to Nordmark. Upon receipt of such written notice, Nordmark shall
immediately cease any Manufacture of the Contracted Product and not incur
further expenses under any outstanding Purchase Order(s).

16.4     Termination due to Termination or Expiration of the Allergan-Janssen
License Agreement or the CSA.

16.4.1  Nordmark shall provide Janssen written notice within [****] of
Nordmark’s receipt of any notice of material breach of, or potential termination
or expiration of, the Allergan-Nordmark License or the CSA. Janssen shall
provide Nordmark written notice within [****] of Janssen’s receipt of any notice
of material breach of, or potential termination or expiration of, the
Allergan-Janssen License Agreement.

16.4.2  Notwithstanding anything else herein, either Party may terminate this
Agreement immediately by giving the other Party written notice thereof in the
event of termination or expiration of the Allergan-Janssen License Agreement,
the Allergan-Nordmark License or the CSA.

16.5     Termination due to Insolvency. This Agreement may be terminated
immediately by either Party by giving the other Party written notice thereof in
the event such other Party makes a general assignment for the benefit of its
creditors, acknowledges in writing its inability to meet its obligations as they
become due in the general course, or proceedings of a case are commenced in any
court of competent jurisdiction by or against such Party seeking (i) such
Party’s reorganization, liquidation, dissolution, arrangement or winding up, or
the composition or readjustment of its debts, (ii) the appointment of a receiver
or trustee for or over such Party’s property, or (iii) similar relief in respect
of such Party under any Law relating to bankruptcy, insolvency, reorganization,
winding up or composition or adjustment of debt, and such proceedings shall
continue dismissed, or an order with respect to any of the foregoing that is
entered and continues unstated, for a period of more than sixty (60) calendar
days.

All rights and licenses granted under or pursuant to any section of this
Agreement are for purposes of Section 365(n) of Title 11, United States Code or
any analogous provisions in any other country or jurisdiction (the “Bankruptcy
Code”) licenses of rights to “intellectual property” as defined in Section
101(56) of the Bankruptcy Code (and any equivalent provisions under the
bankruptcy or insolvency laws of any other relevant jurisdiction). The Parties
shall retain and may fully exercise all of their respective rights and elections
under the Bankruptcy Code.





40




 

16.6     Effects of Termination.

16.6.1  Non-cancelable Costs and Expenses. In the event of the termination or
cancellation of this Agreement, except by Janssen as a result of a breach by
Nordmark under Section 16.2, Janssen shall (i) [****], and (ii) [****]. In
addition, Janssen shall pay the [****]. Upon Janssen’s request, Nordmark shall
ship such Raw Materials and such Intermediate Products, Bulk Products or
Contracted Products to Janssen pursuant to Section 7.1. Nordmark shall invoice
Janssen and the Parties shall satisfy such invoices in accordance with Sections
6.5 and 6.6. Each Party may refer any dispute to the Expert or Expert Panel
pursuant to Section 22.1 following the date that is thirty (30) days following
the non-disputing Party’s receipt of written notice of such dispute.

16.6.2  Sale of Remaining Inventory. After expiration or termination of this
Agreement Janssen shall be entitled to sell remaining stocks of any Contracted
Product during a period of six (6) months under the conditions of this
Agreement. Notwithstanding the foregoing, Janssen shall have no right to sell
remaining stocks of any Contracted products under this Section 16.6.2 if (a) the
Agreement is terminated by Nordmark as a result of a material breach by Janssen
under Section 16.2, solely in respect of Janssen’s obligations hereunder with
respect to the maintenance of the Marketing Authorizations; (b) Nordmark chooses
to purchase such remaining stock at cost; or (c) Nordmark would reasonably be
expected to incur liability vis-à-vis Third Parties as a result of Janssen’s
exercise of its rights under this Section 16.6.2; provided, however, that in the
event such liability is or is reasonably expected to be non-material in nature,
(x) Janssen shall be entitled to sell remaining stocks of any Contracted
products under this Section 16.6.2 and (y) Janssen shall, subject to the
limitations set forth in Section 13.4, indemnify and hold harmless Nordmark from
and against any such non-material liability.

16.6.3  Remedies. Termination, expiration, cancellation or abandonment of this
Agreement through any means or for any reason shall be without prejudice to the
rights and remedies of either Party with respect to any antecedent breach of any
of the provisions of this Agreement.

16.6.4  Technology Transfer Option.

16.6.4.1     If Nordmark decides to fully and finally discontinue its business
to which this Agreement relates, and if this business is not assigned or
transferred to a Partial or Legal Successor of Nordmark, Janssen shall have the
option of electing, by written notice to Nordmark, to purchase from Nordmark –
as far as in Nordmark’s possession and control and subject to any rights of or
agreements with Third Parties – such materials, technology and information
related to the Manufacture of the Contracted Products and/or such rights in
relation to such materials, technology and information (collectively, the
“Technology Transfer Assets”) in an amount equal to the fair market value of
such





41




 

Technology Transfer Assets, as mutually agreed by the Parties, each acting in
good faith (the “Technology Transfer”). For clarity, Nordmark shall promptly
notify Janssen in writing in the event Nordmark decides to fully and finally
discontinue its business to which this Agreement relates and such business will
not be assigned or transferred to a Partial or Legal Successor of Nordmark.

16.6.4.2     Following delivery of such notice pursuant to Section 16.6.4.1, the
Parties shall each negotiate in good faith in furtherance of reaching agreement
with respect to the fair market value of the Technology Transfer Assets sought
to be purchased by Janssen, and related terms and conditions of such purchase,
for a period of sixty (60) Business Days from the date of such exercise notice.
If within such sixty (60)‑Business Day period (or such longer period as may be
mutually agreed by the Parties) the Parties are unable to reach an agreement on
the fair market value, each Party may refer the matter to the Expert or Expert
Panel pursuant to Section 22.1 for evaluation and determination of the fair
market value of the Technology Transfer Assets. The determination by the Expert
or Expert Panel shall be binding upon the Parties. If neither Party refers the
matter to the Expert or Expert Panel, then Nordmark shall be under no obligation
to sell to Janssen the Technology Transfer Assets.

16.6.4.3     As soon as the Parties have agreed on, or the Expert or Expert
Panel has determined, the fair market value and the Parties have agreed on the
related terms and conditions of the purchase of the Technology Transfer Assets,
and upon full payment of the then agreed or determined amount by Janssen,
Nordmark shall transfer to Janssen or its Affiliate(s) or to a Third Party
designated by Janssen or its Affiliate(s) the Technology Transfer Assets.
Nordmark shall complete the Technology Transfer as promptly as practicable and
shall make scientific and technical staff available as necessary and reasonably
useful to assist in Janssen or its Affiliates’, or Janssen or its Affiliates’
Third Party designee’s, efforts. Nordmark shall take such further action and
generate such data and documentation as are reasonably necessary to accomplish
the foregoing. Each Party shall be solely responsible for all of its costs and
expenses incurred in fulfilling its obligations under this Section 16.6.4.

16.6.5  [****]

16.7     No Partial Termination. The Parties expressly agree that in case of a
right to terminate, the terminating Party may only terminate this Agreement
wholly (i.e. related to all Contracted Products), and not partially (i.e.
related to only certain of the Contracted Products).





42




 

17.       REGULATORY

17.1     Regulatory Approvals. Janssen is responsible to obtain and maintain
Regulatory Approval of Marketing Authorizations for each Contracted Product
Manufactured by Nordmark hereunder. Janssen shall advise Nordmark of document
requirements in support of Regulatory Authority applications including
amendments, applications for further Marketing Authorizations, supplements and
maintenance of such. Nordmark shall provide documents and assist Janssen in
preparation of submissions to Regulatory Authorities based on work orders agreed
upon between the Parties as set forth in the MSA. Prior to submission to the
Regulatory Authority, Janssen shall provide Nordmark with a copy of the CMC
section for review and comment. A final copy of the CMC section shall be
provided by Janssen to Nordmark upon submission to the Regulatory Authority.

17.2     Regulatory Authority Inspections. Nordmark shall permit access to
Regulatory Authorities to Nordmark’s premises. Nordmark shall inform Janssen of
any announced regulatory inspection that solely involves any Contracted Product
within forty-eight (48) hours of the notification to Nordmark of such inspection
related to any Contracted Product. Nordmark shall immediately inform Janssen of
any unannounced regulatory inspection that solely involves any Contracted
Product. Upon Janssen’s request, such notice shall include without limitation
the name of the agency, the number and names of inspectors and the scope of
audit, related to any Contracted Product. Nordmark shall permit Janssen
representatives to be present at the Facility for inspection that directly
involves any Contracted Product. Janssen shall participate directly in the
inspection at the sole discretion of Nordmark. Nordmark shall inform Janssen of
the result of any regulatory inspection which directly affects the Manufacturing
of a Contracted Product, including any notice of violation or other similar
notice received by Nordmark affecting Manufacturing, the Facility, testing,
storage or handling of a Contracted Product. In the event that there are
Inspectional Observations (i.e. FDA Form 483) or other similar regulatory
communication, specifically related to the Contracted Product, Janssen shall be
informed immediately and shall have the opportunity to review and provide
Nordmark with comments to Nordmark’s draft responses and corrective actions.
Janssen shall provide its comments to the draft responses and corrective actions
within twenty-four (24) hours or other timeframe as agreed upon by the Parties
to meet regulatory commitments. Nordmark shall retain the final authority for
the content of the responses to the Regulatory Authority. Nordmark shall forward
to Janssen any observations and responses from a routine regulatory inspection
by the FDA, Health Canada or the German competent authorities relating to the
Facility where the Contracted Products are Manufactured and stored. Nordmark
shall also supply Janssen a complete copy of any Form 483, letter or
communication issued by the FDA, Health Canada or the German competent
authorities which is directly related to the Manufacturing of the Contracted
Products. Nordmark reserves the right to appropriately redact any of the
foregoing documentation provided to preserve any Third Party Confidential
Information.





43




 

18.       FORCE MAJEURE; DISASTER RECOVERY

18.1     Force Majeure. If any Party is affected by any fire, explosion, flood,
or other acts of God; war, terrorist acts or civil commotion; national strike,
lock-out; or failure of public utilities or common carriers (a “Force Majeure
Event”), such affected Party shall not be liable in connection with this
Agreement to the extent affected by such Force Majeure Event; provided that such
Party gives immediate written notice to the other Party (the “Non-Force Majeure
Party”) of the Force Majeure Event and that such affected Party exercises all
reasonable efforts to eliminate the effects of the Force Majeure Event on this
Agreement as soon as and to the extent practicable. If any Force Majeure Event
continues for a period longer than three (3) months, the Non‑Force Majeure Party
may terminate this Agreement upon written notice to the other Party affected by
the Force Majeure Event. This Section 18 does not limit or alter the parties’
right to terminate this Agreement as set forth in Section 16 above.

18.2     Disaster Recovery. Nordmark and Janssen shall work together to develop
a disaster recovery plan for Manufacturing of the Contracted Products, which may
include validation of additional manufacturing equipment. The activities
required and allocation of costs associated with such plan shall be mutually
agreed.

19.       NOTICES

To be effective, all notices and other communications hereunder shall be in
writing and delivered personally or mailed by Federal Express or another
internationally recognized courier service (billed to sender), to the Parties at
the following addresses (or to such other address as either Party may designate
by notice as provided in this Section 19):

If to Nordmark:

Nordmark Arzneimittel GmbH & Co. KG

Attn.: Managing Director

Pinnauallee 4

25436 Uetersen

Germany

[****]

[****]
info@nordmark-pharma.de

If to Janssen:

Janssen Pharmaceuticals, Inc.
1125 Trenton-Harbourton Road
Titusville, New Jersey 08650
USA





44




 

20.       FOREIGN CORRUPT PRACTICES ACT

20.1     Foreign Corrupt Practices Act. Neither Party shall perform any actions
in connection with this Agreement that are prohibited by local and other
anti-corruption Laws (collectively “Anti-Corruption Laws”) that may be
applicable to one or both Parties to this Agreement. Without limiting the
foregoing, neither Party shall make any payments, or offer or transfer anything
of value, to any government official or government employee, to any political
Party official or candidate for political office or to any other Third Party
related to the Agreement in a manner that would violate Anti-Corruption Laws.

21.        GOVERNING LAW AND ARBITRATION

21.1     This agreement shall be governed by, and shall be construed in
accordance with the Laws of Germany, excluding any conflict of law provisions
(the “Governing Law”).

21.2     Any dispute, controversy or claim arising out of or related to this
Agreement, or the interpretation, application, breach, termination or validity
thereof, including any claim of inducement by fraud or otherwise shall be
resolved by arbitration in accordance with Exhibit J attached hereto.

22.        EXPEDITED DISPUTE RESOLUTION

22.1     If reference is made to this Section 22.1, each Party (the “Referring
Party”) may initiate against the other Party (the “Concerned Party”) an
expedited dispute resolution by an Expert or an Expert Panel (as defined below)
solely to resolve a Covered Matter by serving written notice thereof to the
Concerned Party (a “Referral Notice”).

22.2     In the Referral Notice, the Referring Party shall (i) nominate an
independent and impartial expert (“Expert”) and (ii) state the Covered Matter
that it wishes the Expert or, as the case may be, the Expert Panel (as defined
below) to determine as follows, including the specific remedy or determination
the Referring Party seeks.

22.3     Upon service of a Referral Notice, the Concerned Party shall have the
right to meet and interview the Expert. If the Concerned Party disapproves of
the Referring Party’s choice of the Expert, it shall within ten (10) Business
Days also appoint an independent and impartial expert to serve on an Expert
Panel (as defined below). The two (2) so selected experts will be instructed to
choose a third independent and impartial expert within ten (10) Business Days of
the appointment of the Expert by the Concerned Party (all three experts being
the “Expert Panel”), the Expert Panel being constituted and working in
accordance with the WIPO Expert Determination Rules effective as the date of the
Referral Notice.

22.4     Within thirty (30) calendar days after the giving of a Referral Notice
or, if the Concerned Party disagrees with the Referring Party’s choice of
Expert, within twenty (20) calendar days after constitution of the Expert Panel
pursuant to Section 22.3 each Party shall provide to the other Party and to the
Expert or, as the case may be, the Expert Panel (i) a written statement setting
forth any facts or other information that is relevant or necessary





45




 

to the determination of the Covered Matter, as well as the determination that
such Party seeks, and (ii) any other supporting documentation or materials that
are relevant or necessary to the determination of the Covered Matter ((i) and
(ii) collectively, “Supporting Materials”). A Party may amend its Supporting
Materials, provided that it submits any amended Supporting Materials to the
other Party and to the Expert or, as the case may be, the Expert Panel, within
the timeframe set forth in the first sentence of this Section 22.4.

22.5     The Expert or the Expert Panel (which shall decide by majority) shall
make its determination on the Covered Matters solely on the basis of the
Supporting Materials provided by the Parties pursuant to Section 22.4; an oral
hearing shall only take place where absolutely necessary, and as solely
determined by the Expert or Expert Panel. The Expert or the Expert Panel shall
issue its determination in writing within thirty (30) calendar days of the date
of its receipt of the last statement pursuant to Section 22.4 or, if an oral
hearing, within thirty (30) calendar days of the oral hearing.

22.6     All matters under this subsection must be conducted, and the Expert or
the Expert Panel’s determination shall be written in the English language. The
Parties will provide (or procure that others provide) the Expert or the Expert
Panel with such reasonable assistance and documents as the Expert or the Expert
Panel reasonably requires for the purpose of reaching a determination.

22.7     The Expert or the Expert Panel shall act as an expert and not as an
arbitral tribunal. The Expert or the Expert Panel shall determine only Covered
Matters. The Expert’s or the Expert Panel’s written determination on the Covered
Matters referred to it shall be final and binding on the Parties. Any legal
dispute regarding the scope, legal effect or validity of any such determination
shall be subject to the arbitration agreement pursuant to Section 21.2, provided
that the Parties need not submit to non-binding mediation prior to beginning
arbitration proceedings.

22.8     Unless otherwise stated in this Agreement, the Expert’s or Expert
Panel’s fees and any costs properly incurred by it in arriving at its
determination (including any fees and costs of any advisers appointed by the
Expert or the Expert Panel) shall be borne by the Parties in such proportions as
the Expert or Expert Panel shall direct.

23.        ASSIGNMENT; SUBCONTRACTING

23.1     Assignment. Neither Party may assign its rights or obligations under
this Agreement, or the Agreement itself without prior written consent of the
other Party (not to be unreasonably withheld); provided, however, that each
Party may, without the other Party’s consent, (i) assign any or all of its
rights and obligations under this Agreement to an Affiliate of such Party, (ii)
assign all of its rights and obligations under this Agreement to Legal Successor
of such Party, or (iii) assign part of its rights and obligations under this
Agreement to a Partial Successor of such Party; provided, further, however, that
(x) [****] and (y) Nordmark shall not assign its rights or obligations under
this Agreement to any party that is not primarily engaged in the pharmaceutical
industry without the prior written consent of Janssen. For clarity, the Parties
agree that it will be considered





46




 

reasonable for either Party not to consent, or to withhold, condition or delay
the consent to a proposed assignment by the other Party to a party which meets
one or more of the aforementioned criteria in subclauses (x) and (y). Should the
Party being requested to provide consent neither provide nor refuse consent
within twenty (20) Business Days of receipt of a request, the Party requesting
consent shall notify the other Party of the fact that no reaction has been
received. If the Party receiving such notification does not provide or refuse
consent within ten (10) Business Days of receipt of that notification, the
assignment shall be deemed to have the appropriate consent. In case of dispute
concerning the date of receipt, the receipt date of invoice by certified or
registered mail shall be decisive. No assignment of this Agreement, or any
rights or obligations hereunder, shall release the assigning Party from any of
its obligations or liabilities hereunder.

The request for consent, the consent or the refusal of consent, and the
notification according to Section 23.1 shall be sent to the other Party by
certified or registered mail and by email to the addresses set forth in Section
19.

Any attempt by a Party to assign this Agreement in conflict with the above
provision of assignment shall be null and void. Subject to the foregoing, this
Agreement shall bind and inure to the benefit of the Parties hereto and their
respective Legal Successors or Partial Successors and permitted assigns.

23.2     Subcontractors. Nordmark shall not subcontract any of its obligations
hereunder to any non-affiliated subcontractor, without the prior written consent
of Janssen, provided, however, that any subcontractor specified in the Quality
Agreement shall not require written consent.

24.       RECORDS RETENTION

Nordmark shall maintain and manage for the duration of the Agreement and
thereafter for such period as may be required by applicable Law, all paper or
electronic records, files, documents, work papers, receipts and all other
information in any form provided by Janssen, its Affiliates or their respective
employees or agents or generated by Nordmark or its employees or contractors in
connection with its obligations hereunder, in accordance with German Law.
Furthermore, if certain records must be retained and maintained for the purposes
of compliance with any applicable regulatory requirements (including without
limitation all applicable requirements of the FDA and any other Regulatory
Authorities, the U.S. Health Insurance Portability and Accountability Act
(HIPAA) or other applicable equivalent international requirements), Janssen
shall communicate such specific record retention requirements to Nordmark and
the Parties shall subsequently discuss and agree on any additional record
retention arrangements that are required to ensure compliance with said
regulatory requirements (it being understood that Nordmark shall not
unreasonably withhold its consent with any retention arrangements that are
reasonably proposed by Janssen).





47




 

25.        ALLIANCES

Notwithstanding anything to the contrary herein, Nordmark understands and
acknowledges that Janssen may enter into alliances or distribution arrangements
with Third Parties who may engage in joint (with Janssen, its Affiliates or
distributors) or unilateral marketing and promoting of the Contracted Products
or any combination of products that include the Contracted Products.

26.       ENTIRE AGREEMENT

It is the mutual desire and intent of the Parties to provide certainty as to
their respective future rights and remedies against each other by defining the
extent of their mutual undertakings as provided herein. Accordingly, this
Agreement (i) supersedes all previous understandings, agreements and
representations between the Parties, written or oral, relating to the
performance of services as specified in this Agreement, including the Prior
Agreement and the Letter of Understanding (but excluding the MSA and the Quality
Agreement) and, (ii) constitutes the entire agreement and understanding between
the Parties with respect to the subject matter hereof and incorporates all
representations, warranties, covenants, commitments and understandings on which
they have relied in entering into this Agreement, and, except as provided for
herein, neither Party makes any covenant or other commitment concerning its
future action nor does either Party make any promises, representations,
conditions, provisions or terms related thereto.

27.       SEVERABILITY

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, to the extent the economic benefits conferred by such to
both Parties remain substantially unimpaired, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions or affecting the validity or enforceability
of any of such terms or provisions in any other jurisdiction.

28.       WAIVER AND MODIFICATION OF AGREEMENT

No waiver or modification of any of the terms of this Agreement shall be valid
unless in writing and signed by authorized representatives of both Parties
hereto. The failure of either Party to enforce at any time for any period any
provision hereof shall not be construed to be a waiver of such provision or of
the right of such Party thereafter to enforce each such provision, nor shall any
single or partial exercise of any right or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right or remedy.

29.       INTERPRETATION; HEADINGS

Except where expressly stated otherwise in this Agreement, the following rules
of interpretation apply to this Agreement: (i) “include”, “includes” and
“including” are not limiting and mean include, includes and including, without
limitation; (ii) definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms; (iii) references to an
agreement, statute, regulation or instrument mean such agreement, statute,
regulation or instrument as from time to time amended, modified or supplemented;
(iv) references to a Person are also to its successors and permitted assigns;
(v) references to an “Section” or “Exhibit” refer to a Section of, or any
Exhibit to, this Agreement unless otherwise indicated; (f) the word “will”





48




 

shall be construed to have the same meaning and effect as the word “shall”; (vi)
the word “any” means “any and all” unless otherwise indicated by context; (vii)
the use of any gender shall be applicable to all genders; (viii) the words
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement as an entirety and not to any particular provision; and
(ix) all references to days or months will be deemed references to calendar days
or months unless otherwise expressly specified. The headings of this Agreement
are for convenience of reference only and in no way define, describe, extend or
limit the scope or intent of this Agreement or the intent of any provision
contained in this Agreement. Any reference in this Agreement to a matter or
action being subject to the “mutual agreement” or “mutual consultation” of the
Parties, or words of similar import, shall not be construed as an agreement that
the Parties shall agree to such matter or action. The language of this Agreement
shall be deemed to be the language mutually chosen by the Parties and no rule of
strict construction shall be applied against either Party on the basis that such
Party drafted this Agreement or any portion thereof.

30.       RELATIONSHIP OF THE PARTIES

The relationship of the Parties established by this Agreement is that of
independent contractors, and nothing contained herein shall be construed to (i)
give either Party any right or authority to create or assume any obligation of
any kind on behalf of the other or (ii) constitute the Parties as partners,
joint ventures, co-owners or otherwise as participants in a joint or common
undertaking.

31.       SURVIVAL

The provisions of Sections 1 (Definitions), 9.2 (cGMP Audits), 9.3
(Environmental, Health and Safety Audit), 9.6 (Quality Review), 9.7 (Canadian
Biologic Review) (provided, that, in each case of Sections 9.3, 9.6 and 9.7,
such provisions shall survive for such period ending on the expiration of shelf
life of all Contracted Products existing at the time of expiration or
termination of this Agreement), 13 (Indemnification; Limitation of Liability),
14 (Insurance), 15 (Confidentiality), 16.6 (Term and Termination), 17.2
(Regulatory Authority Inspections), 19 (Notices), 21 (Governing Law), 23
(Assignment; Subcontracting), 24 (Records Retention) (such provisions shall
survive only for such period set forth therein), 26 (Entire Agreement),
27 (Severability), 29 (Interpretation; Headings) and 31 (Survival) hereof shall
survive the expiration or termination of this Agreement by any Party for any
reason.

[The remainder of this page has been left intentionally blank.]

 





49




 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized representatives as of the Effective Date.

 

 

 

Nordmark Arzneimittel GmbH & Co. KG

 

By:

/s/ Dr. J. Tonne

 

Name:

Dr. Jörn Tonne

 

Title:

CEO

 

Date:

03-November-2017

 

 

 

 

 

 

 

By:

/s/ Dr. J. Lüdemann

 

Name:

Dr. Jan Lüdemann

 

Title:

Vice President Sales

 

Date:

03-November-2017

 

 

[Signature Page to Amended and Restated Know-How License and Supply Agreement]

 





50




 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized representatives as of the Effective Date.

 

 

 

Janssen Pharmaceuticals, Inc.

 

By:

/s/ F. Pease

 

Name:

FLAVIA PEASE

 

Title:

TREASURER

 

Date:

November 2, 2017

 

 

 

 

[Signature Page to Amended and Restated Know-How License and Supply Agreement]

 

51

